--------------------------------------------------------------------------------


EXHIBIT 10.1
 
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
AGREEMENT (this “Agreement”) is made and entered into as of the 21st day of
February, 2007, by and between COMVEST CAPITAL, LLC, a Delaware limited
liability company (the “Lender”), and LAPOLLA INDUSTRIES, INC., a Delaware
corporation (the “Borrower”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower is engaged in the business of manufacturing and
distributing coatings, foam, paints, sealants, adhesives, equipment and other
goods targeting commercial, industrial and residential applications in the
roofing, construction and paint industries (collectively, the “Business
Operations”); and
 
WHEREAS, in order to provide funds for the repayment and retirement of the
Borrower’s existing line of credit facility and certain other Indebtedness and
for the Borrower’s working capital and other general corporate purposes, the
Borrower has requested the Lender to extend to the Borrower a revolving credit
facility and a term loan on the terms and conditions of this Agreement; and
 
WHEREAS, the Lender is willing and able to provide such revolving credit
facility and make such term loan to the Borrower on the terms and conditions of
this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:
 
I.
DEFINITIONS

 
Section 1.01. Defined Terms. In addition to the other terms defined elsewhere in
this Agreement, as used herein, the following terms shall have the following
meanings:
 
“Accounts” shall mean “accounts” (as defined in the UCC) of the Borrower and its
Domestic Subsidiaries from time to time.
 
“Account Debtor” shall mean any Person who is obligated on an Account.
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Advances” shall mean the principal amounts loaned to the Borrower from time to
time pursuant to Section 2.01 below.
 
“Affiliate” shall mean, with respect to any Person, any other Person in Control
of, Controlled by, or under common Control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, without limitation, any officer or director
of the first Person or any of its Affiliates; provided, however, that neither
the Lender nor any of its Affiliates shall be deemed an “Affiliate” of the
Borrower for any purposes of this Agreement. For the purpose of this definition,
a “substantial interest” shall mean the direct or indirect legal or beneficial
ownership of more than ten (10%) percent of any class of stock or similar
interest.
 
“Agreement” shall mean this Revolving Credit and Term Loan Agreement as it may
from time to time be amended, modified, supplemented and/or restated.
 
“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.
 
“Availability” shall mean the amount (if any) by which, at the time of
determination, (a) the Revolving Credit Commitment exceeds (b) the outstanding
principal amount of Advances.
 
 
1

--------------------------------------------------------------------------------

 
 
“Borrowing Base” shall mean an amount, determined in accordance with the most
recent borrowing base report provided to the Lender under Section 5.04(e)
hereof, equal to (a) 80% of Eligible Accounts, minus (b) such reserves as the
Lender may establish from time to time in its Permitted Discretion (including,
without limitation, to account for concentration and other risks of collection).
In the event that the Borrower has not timely delivered a current Borrowing Base
report in accordance with Section 5.04(e) below, then the applicable Borrowing
Base shall be such amount as is established by the Lender, until such time as
the Borrower has delivered a current Borrowing Base report.
 
“Borrowing Date” means the Business Day on which the Lender makes a Loan
hereunder.
 
“Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or (c)
a day on which banking institutions in either the State of Florida or the State
of Texas are authorized or required by law or executive order to close.
 
“Capital Expenditures” shall mean with respect to any Person, all expenditures
of such Person for tangible assets which are capitalized, and the fair value of
any tangible assets leased by such Person under any lease which would be a
Capitalized Lease, determined in accordance with GAAP, including all amounts
paid or accrued by such Person in connection with the purchase (whether on a
cash or deferred payment basis) or lease (including Capitalized Lease
Obligations) of any machinery, equipment, real property, improvements to real
property (including leasehold improvements), or any other tangible asset of such
Person which is required, in accordance with GAAP, to be treated as a fixed
asset on the consolidated balance sheet of such Person.
 
“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.
 
“Capitalized Lease Obligation” shall mean with respect to any Person, the amount
of the liability which reflects the amount of future payments under all
Capitalized Leases of such Person as at any date, determined in accordance with
GAAP.
 
“Cash Equivalents” shall mean (a) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition; (b) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper issued
by, or repurchase obligations for underlying securities of the types described
in clause (a) entered into with any commercial bank having a short-term deposit
rating of at least A-2 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc.; (c) commercial paper with a rating of A-I or A-2 or the
equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve (12) months after the date of acquisition; (d) marketable direct
obligations issued by any state in the United States or any agency or
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof and, at the time of acquisition, have one of the two highest
ratings generally obtainable from either Standard & Poor’s Corporation or
Moody’s Investors Services, Inc.; (e) tax-exempt commercial paper of United
States municipal, state or local governments rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Services, Inc. and maturing within
twelve (12) months after the date of acquisition thereof; (f) any other items
selected by the Borrower and approved by the Lender (which approval shall not be
unreasonably withheld or delayed); or (g) any mutual fund or other pooled
investment vehicle which invests principally in the foregoing obligations.
 
“Closing Date” shall mean the date of this Agreement, simultaneously with the
funding of the Term Loan.
 
“Closing Fee” shall mean the sum of $115,000, which shall be payable in
accordance with Section 2.03(a) below.
 
“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as in effect from time to time.
 
“Collateral” shall mean all collateral pledged by the Borrower and/or any of the
Subsidiaries as security for the payment and performance of the Obligations,
whether pursuant to the Collateral Agreement or any other Security Document.
 
“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, by and between the Borrower and the Lender, as same may be
amended, modified, supplemented and/or restated from time to time.
 
“Common Stock” shall mean the authorized common stock of the Company, $.01 par
value per share.
 
“Confidential Information” shall mean information that the Borrower furnishes to
the Lender pursuant to any Loan Document, but does not include any such
information once such information has become, or if such information is,
generally available to the public or available to the Lender from a source other
than the Borrower which is not, to the Lender’s knowledge, bound by any
confidentiality agreement in respect thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Contract” shall mean any indenture, agreement (other than this Agreement),
other contractual restriction, lease in which the Borrower or any Subsidiary is
a lessor or lessee, license or instrument.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall mean, with respect to each bank account and/or
securities account maintained by or in the name of the Borrower or any Domestic
Subsidiary, an agreement executed and delivered by the Borrower (or the subject
Domestic Subsidiary, as applicable) and the account intermediary, whereby the
account intermediary acknowledges the Lender’s Lien on such account and all
funds or property therein, and “control” (within the meaning of the UCC) over
such account is established in favor of the Lender.
 
“Default” shall mean any of the events specified in Article VII hereof, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
 
“Disclosure Schedule” shall mean the disclosure schedule, dated as of the
Closing Date, executed and delivered by the Borrower to the Lender, the section
numbers of which correspond to the Section numbers of this Agreement.
 
“Dollars” or “$” shall mean United States Dollars, lawful currency for the
payment of public and private debts.
 
“Domestic Subsidiary” shall mean any Subsidiary which is incorporated or formed
under the laws of the United States, any State or Commonwealth in the United
States, or the District of Columbia.
 
“EBITDA” shall mean, for the subject twelve (12) month period, for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) Net Income, plus
(b) Interest Expense deducted in the calculation of such Net Income, plus (c)
taxes on income, whether paid, payable or accrued, deducted in the calculation
of such Net Income, plus (d) depreciation expense deducted in the calculation of
such Net Income, plus (e) amortization expense deducted in the calculation of
such Net Income, plus (f) all other non-cash charges and expenses deducted in
the calculation of such Net Income, excluding accruals for cash expenses made in
the ordinary course of business, plus (g) losses deducted in the calculation of
such Net Income from any sales of assets, other than sales in the ordinary
course of business, minus (h) gains added in the calculation of such Net Income
from any sales of assets, other than sales in the ordinary course of business,
plus (i) other extraordinary or non-recurring non-cash losses deducted in the
calculation of such Net Income, minus (j) other extraordinary or non-recurring
non-cash gains added in the calculation of such Net Income, all determined in
accordance with GAAP.
 
“Eligible Account” shall mean the face amount of each trade Account of the
Borrower or a Domestic Subsidiary (if same has executed a Guaranty Agreement and
become a party to the Collateral Agreement) for services rendered or goods and
products sold in the ordinary course of the Business Operations which the
Lender, in its Permitted Discretion, deems to be an Eligible Account; provided,
however, that an Account shall not be deemed an Eligible Account unless it meets
all of the following conditions:
 
(a)    the subject services or products and goods have been rendered, shipped or
delivered on an absolute sale basis to an Account Debtor which is not an
Affiliate, vendor or supplier of the Borrower or a Subsidiary, with an invoice
date contemporaneous with or within thirty (30) calendar days after the date of
shipment or service, and which does not constitute a consignment sale,
bill-and-hold sale, sale-and-return or other such arrangement and is not subject
to any other repurchase, return or offset agreement binding upon the Borrower or
a Domestic Subsidiary; the subject services or products and goods have been
rendered, shipped and delivered (or shipped f.o.b.) to such Account Debtor on an
open account basis (or with payment guaranteed by a domestic letter of credit,
drawn on or by a domestic financial institution, acceptable to the Lender in all
respects), and no part of the subject services, products or goods has been
returned, rejected, lost or damaged; the Account is not evidenced by chattel
paper or an instrument of any kind; and such Account Debtor, unless pre-approved
in writing by the Lender, is not insolvent or the subject of any bankruptcy or
insolvency proceeding of any kind in any jurisdiction;
 
(b)    if the Account Debtor is located outside the continental United States
and (i) the subject Account is greater than $25,000, or (ii) all earlier-dated
invoices to Account Debtors located outside the continental United States
represent (in the aggregate) 15% or more of the total Eligible Accounts at the
date of determination, then the payment for the subject services or goods shall
be secured by an irrevocable letter of credit, which letter of credit shall have
been confirmed by a financial institutional reasonably acceptable to the Lender
payable in the full amount of the face value of the Account in lawful currency
of the United States; provided, however, that the Lender may, from time to time,
in its sole and absolute discretion, waive any of the requirements of this
subsection (b);
 
 
3

--------------------------------------------------------------------------------

 
 
(c)    it is a valid, legally enforceable obligation of the Account Debtor
thereunder payable in Dollars and is not subject to any recoupment, offset or
other defense or any discount or chargeback on the part of such Account Debtor
(provided that prompt payment discounts granted in the ordinary course of
business shall not cause an Account to be disqualified hereunder, so long as
only the discounted amount of such Account, if not otherwise disqualified, is
included in the calculation of the Borrowing Base) or to any claim on the part
of such Account Debtor denying liability thereunder (provided that the
undisputed portion may be considered to be an Eligible Account);
 
(d)    it is subject to no Lien whatsoever, except for the Lien of the Lender;
 
(e)    it has not remained unpaid in whole or in part for a period exceeding
ninety (90) days after the original invoice date;
 
(f)     it does not arise out of a transaction (whether direct or indirect) with
an employee, officer, agent, director or Affiliate of the Borrower or any
Subsidiary or with any entity controlled by any employee, officer, agent or
director of the Borrower or any Subsidiary;
 
(g)    it is not subject to any contract retainage or other withholding of any
portion of payments on amounts invoiced, whether to secure the Borrower’s or any
Subsidiary’s performance or otherwise;
 
(h)    it does not represent the unpaid portion of an Account any portion of
which was previously paid or agreed to be paid through the issuance or delivery
of equity securities or other non-cash consideration;
 
(i)     if the Account Debtor is the United States, any State or Commonwealth
therein, or any department, agency or instrumentality thereof, the Borrower or
the applicable Domestic Subsidiary has duly assigned its rights to payment of
such Account to the Lender pursuant to the federal Assignment of Claims Act and
any comparable state statutes;
 
(j)     the Lender has a perfected first priority Lien in such Account;
 
(k)    such Account is not payable by any person other than the Account Debtor
(such as a beneficiary, recipient or subscriber individually), provided that the
portion thereof which is payable by the Account Debtor may be considered to be
an Eligible Domestic Account;
 
(l)     at least sixty (60%) percent in dollar amount of the total Accounts owed
by such Account Debtor and/or its Affiliates constitute Eligible Domestic
Accounts;
 
(m)           the total Accounts owed by the subject Account Debtor and/or its
Affiliates constitute less than ten (10%) percent of the net collectible dollar
value of all Eligible Accounts (provided that only the excess over ten (10%)
percent shall be disqualified under this clause (m), unless the Lender has
otherwise consented in writing to the inclusion of all or any portion of such
excess);
 
(n)    such Account is payable solely to the Borrower or a Domestic Subsidiary,
and the Borrower or such Domestic Subsidiary is not aware of any dispute by the
Account Debtor with respect to such Account; and
 
(o)    it is not otherwise determined by the Lender, in the Lender’s Permitted
Discretion, to be difficult to collect, uncollectible or otherwise unacceptable
for any reason.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
 
“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is under common control with the first Person within the meaning of Section
414(b) or 414(c) of the Code; provided, however, that with respect to the
Borrower, no Person which is an Affiliate of the Lender (other than the Borrower
and its Subsidiaries) shall be deemed an ERISA Affiliate for purposes of this
Agreement
 
“Event of Default” has the meaning set forth in Article VII below.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 
4

--------------------------------------------------------------------------------

 
 
“Existing Lender” shall mean Wachovia Bank, National Association, as the lender
under the outstanding line of credit facility by and between such lender and the
Borrower.
 
“Financial Statements” has the meaning set forth in Section 3.01(a) below.
 
“Fiscal Year” shall mean the fiscal year of the Borrower which ends on December
31 of each year.
 
“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied, unless the context otherwise requires, with
respect to any financial terms contained herein, as then in effect with respect
to the preparation of financial statements.
 
“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.
 
“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, shall mean (a) a guaranty, directly or
indirectly, in any manner, including by way of endorsement (other than
endorsements of negotiable instruments for collection in the ordinary course of
business), of any part or all of such obligation, and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such obligation by any means
(including, without limitation, the purchase of securities or obligations, the
purchase or sale of property or services, or the supplying of funds).
 
“Guaranty Agreement” shall mean a guaranty agreement, in form and substance
satisfactory to the Lender, to be executed by each Domestic Subsidiary in favor
of the Lender, pursuant to which such Domestic Subsidiary will guaranty the full
and timely payment and performance of all of the Obligations.
 
“Indebtedness” shall mean (without duplication), with respect to any Person, (a)
all obligations or liabilities, contingent or otherwise, for borrowed money, (b)
any and all obligations represented by promissory notes, bonds, debentures or
the like, or on which interest charges are customarily paid, (c) any liability
secured by any mortgage, pledge, lien or security interest on property owned or
acquired, whether or not such liability shall have been assumed, (d) obligations
of such Person under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding trade payables and accrued obligations incurred in the
ordinary course of business), (f) any obligations (contingent or otherwise) of
such Person as an account party or applicant in respect of letters of credit
and/or bankers’ acceptances, or in respect of financial or other hedging
obligations, and (g) Guarantees, endorsements (other than for collection in the
ordinary course of business) and other contingent obligations in respect of the
obligations of others.
 
“Interest Expense” shall mean, for the relevant period, total interest expense
(including interest attributable to Capitalized Leases in accordance with GAAP)
and fees with respect to outstanding Indebtedness.
 
“Investment”, as applied to the Borrower or any Subsidiary, shall mean: (a) any
shares of capital stock, evidence of Indebtedness or other security issued by
any other Person to the Borrower or any Subsidiary, (b) any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than credit terms extended to customers in the ordinary course of
business, (c) any other investment by the Borrower or any Subsidiary in any
assets or securities of any other Person, and (d) any commitment to make any
Investment.
 
“Knowledge” or “Known” or words of similar import shall mean, with respect to
the Borrower and/or any Subsidiary, the actual knowledge of Douglas J. Kramer,
Michael T. Adams and John A. Campbell (and/or their respective successors as
officers of the Borrower) after reasonable inquiry of the appropriate employees
of the Borrower and the Subsidiaries.
 
“Liabilities and Contingencies” has the meaning set forth in Section 3.01(c)
below.
 
“Lien”, as applied to the property or assets (or the income or profits
therefrom) of the Borrower or any Subsidiary, shall mean (in each case, whether
the same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise): (a) any mortgage, lien, pledge, hypothecation,
attachment, assignment, deposit arrangement, encumbrance, charge, lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security interest or encumbrance of any kind in
respect of any property (including, without limitation, stock of any Subsidiary)
of the Borrower or any Subsidiary, or upon the income or profits therefrom; (b)
any arrangement under which any property of the Borrower or any Subsidiary is
transferred, sequestered or otherwise identified for the purpose of subjecting
or making available the same for the payment of Indebtedness or the performance
of any other liability in priority to the payment of the general, unsecured
creditors of the Borrower or any Subsidiary; (c) any Indebtedness or liability
which remains unpaid after the same shall become due and payable and which, if
unpaid, by law or otherwise is given any priority whatsoever over the general
unsecured creditors of the Borrower or any Subsidiary; and (d) any agreement
(other than this Agreement) or other arrangement which, directly or indirectly,
prohibits the Borrower or any Subsidiary from creating or incurring any lien on
any of its properties or assets or which conditions the ability to do so on the
security, on a pro rata or other basis, of Indebtedness other than Indebtedness
outstanding under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Security Documents, the Warrants, the Registration Rights Agreement,
and any and all other agreements, instruments, certificates and other documents
as may be executed and delivered by the Borrower and/or any of the Subsidiaries
pursuant hereto or thereto.
 
“Loans” shall mean, collectively, the Advances and the Term Loan.
 
“Material Adverse Effect” shall mean any event, act, omission, condition or
circumstance which has or would reasonably be expected to have a material
adverse effect on (a) the business, operations, properties, assets or condition,
financial or otherwise, of the Borrower and the Subsidiaries, taken as a whole,
(b) the ability of the Borrower or any Subsidiary to perform any of its
obligations under any of the Loan Documents, or (c) the validity or
enforceability of, or the Lender’s rights and remedies under, any of the Loan
Documents, other than due to the acts or omissions of the Lender or any of its
Affiliates.
 
“Maturity Date” shall mean the Revolver Maturity Date and/or the Term Loan
Maturity Date, as the case may be.
 
“Monitoring Fee” shall mean the fees payable to the Lender pursuant to Section
2.03(b) below.
 
“Net Income” shall mean the consolidated net income (or loss) of the Borrower
and its Subsidiaries for the twelve (12) month period in question, after giving
effect to deduction of or provision for all operating expenses, all taxes and
reserves (including reserves for deferred taxes) and all other proper
deductions, all determined in accordance with GAAP; provided that, for purposes
of calculating Net Income, there shall be excluded and no effect shall be given
to:
 
(a)    any restoration of any contingency reserve, except to the extent that
provision for such reserve was made out of income for the subject period;
 
(b)    any net gain arising from the collection of the proceeds of any insurance
policy or policies or the sale or disposition of any fixed assets outside of the
ordinary course of business;
 
(c)    any expenses associated with any equity incentive plan of the Borrower;
and
 
(d)    any Net Income attributable to any Subsidiary to the extent that the
Borrower is prohibited (by law, by Contract or otherwise) from receiving a
distribution of such Net Income from such Subsidiary.
 
“Notes” shall mean, collectively, the Revolving Credit Note and the Term Note.
 
“Obligations” shall mean the collective reference to all Indebtedness and other
liabilities and obligations of every kind and description owed by the Borrower
to the Lender from time to time under or pursuant to this Agreement, the Notes,
the Security Documents and the other Loan Documents (excluding the Warrant and
Registration Rights Agreement, other than amounts payable from time to time
pursuant to Section 2(c) of the Registration Rights Agreement), and/or otherwise
in respect of the Loans, however evidenced, created or incurred, fixed or
contingent, now or hereafter existing, due or to become due.
 
“Organic Documents” shall mean, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited partnership
agreement or other such document of such Person.
 
“Permitted Discretion” shall mean a determination or judgment made by the Lender
in good faith in the exercise of reasonable business judgment from the
perspective of a secured lender.
 
“Permitted Indebtedness” shall mean any and all Indebtedness expressly permitted
pursuant to Section 6.01 below.
 
“Permitted Liens” shall mean those Liens expressly permitted pursuant to Section
6.02 below.
 
 
6

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
“Pro Forma Operating Cash Flow” shall mean, for the twelve (12) month period
ended most recently prior to the date of determination, (a) EBITDA for such
twelve (12) month period, minus (b) the sum of (i) Capital Expenditures paid or
payable in cash during such twelve (12) month period, plus (ii) Interest Expense
to the extent paid or payable in cash during such twelve (12) month period, plus
(iii) all scheduled payments of principal and interest required to be paid under
the Term Note during the next succeeding twelve (12) month period.
 
“Qualified Proceeds” shall mean any and all net proceeds received by the
Borrower from time to time from the issuance and/or sale of any capital stock of
the Borrower or any security or Indebtedness convertible into or exchangeable
for capital stock of the Borrower, except to the extent that such proceeds are,
within thirty (30) days after the receipt thereof, applied to pay the purchase
price and/or directly associated expenses of the Borrower’s acquisition
(directly or through a Wholly-Owned Subsidiary) of another business (whether
through merger, consolidation, share exchange, stock purchase, or purchase of
all or substantially all of the assets of the target company or an operating
division or unit thereof), in each case effected subject to and in accordance
with the requirements of this Agreement. In determining the amount of net
proceeds for purposes of this definition, there shall be deducted from gross
proceeds only those reasonable expenses incurred by the Borrower directly
related to the subject issuance or sale, exclusive of any fees or commissions
paid to any officer, director or other Affiliate of the Borrower or any
Affiliate of any of the foregoing.
 
“Real Properties” shall mean, collectively, any real properties (land, buildings
and/or improvements) now owned or leased or occupied by the Borrower or any of
the Subsidiaries, and, during the period of the Borrower’s and/or Subsidiary’s
occupancy thereof, any other real properties heretofore owned or leased by the
Borrower or any Subsidiary (provided that, with respect to leased properties,
the “Real Property” shall refer only to the portion of the subject property
(excluding common areas) leased by the Borrower or a Subsidiary).
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement, to
be dated as of the Closing Date, made by the Borrower for the benefit of the
Lender and any subsequent Holders (as such term is defined in the Registration
Rights Agreement), as same may be amended, modified, supplemented and/or
restated from time to time.
 
“Revolving Credit Commitment” shall mean the Lender’s agreement to make Advances
to the Borrower within the limitations set forth in Section 2.01 below.
 
“Revolving Credit Note” shall mean the promissory note of the Borrower issued to
the Lender to represent the Advances and interest thereon, as described in
Section 2.01(f) below.
 
“Revolving Maturity Date” shall mean February 28, 2009, subject to extension in
accordance with Section 2.01(e) below.
 
“Sale” shall mean any transaction or series of related transactions (a) whereby
Control of the Borrower is held by a Person (or group of Persons acting in
concert) other than the management of the Borrower on the date of this Agreement
(or Affiliates of such management), (b) in which the Borrower is a constituent
party to any merger, consolidation or share exchange and as a result thereof (i)
the holders of the outstanding capital stock of the Borrower which ordinarily
has voting power for the election of directors (including preferred stock
counted on an “as converted” basis into common stock) immediately prior to such
merger or consolidation cease to own a majority of the outstanding capital stock
of the Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common
stock), or (ii) the Borrower is not the surviving corporation, or (c) whereby
all or any material portion of the assets of the Borrower or any Subsidiary are
sold, assigned or transferred.
 
“SEC” shall mean the United States Securities and Exchange Commission, and any
successor agency performing the functions thereof.
 
“SEC Reports” shall mean the periodic and current reports, registration
statements, proxy statements and other reports filed or required to be filed by
the Borrower with the SEC pursuant to the Act and/or the Exchange Act, and any
amendments or supplements thereto filed with the SEC.
 
“Security Documents” shall mean the Collateral Agreement, any collateral
assignments, control agreements, financing statements or other such agreements
or documents pursuant thereto, any Guaranty Agreements, and any other agreements
or instruments securing or creating or evidencing Liens securing the
Obligations.
 
 
7

--------------------------------------------------------------------------------

 

“Series D Dividends” shall mean dividends payable from time to time on the
Series D preferred stock of the Borrower which is outstanding on the date of
this Agreement, payable at the rate and at the times provided in the certificate
of designations respecting such Series D preferred stock as in effect on the
date of this Agreement.
 
“Subordinated Debt” shall mean all Indebtedness for money borrowed and other
liabilities of the Borrower, whether or not evidenced by promissory notes, which
is contractually subordinated in right of payment, in a manner satisfactory to
the Lender (as evidenced by the Lender’s prior written approval thereof), to all
Obligations of the Borrower to the Lender.
 
“Subsidiary” or “Subsidiaries” shall mean the individual or collective reference
to any corporation, limited liability company or other entity of which 50% or
more of the outstanding shares of stock or other equity interests of each class
having ordinary voting power and/or rights to profits (other than stock having
such power only by reason of the happening of a contingency) is at the time
owned by the Borrower, directly or indirectly through one or more Subsidiaries
of the Borrower.
 
“Term Loan” shall mean the term loan in the principal amount of $2,000,000 to be
made pursuant to Section 2.02(a) below.
 
“Term Loan Maturity Date” shall mean February 28, 2010.
 
“Term Note” shall mean the promissory note of the Borrower issued to the Lender
as described in Section 2.02(d) below.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and hereafter from time to time.
 
“Warrants” shall mean the warrants to purchase shares of Common Stock (such
warrants covering an aggregate of 1,500,000 shares of Common Stock, subject to
adjustment) to be issued by the Borrower to the Lender on the Closing Date.
 
“Wholly-Owned Subsidiary” shall mean each Domestic Subsidiary of which all of
the outstanding equity securities (other than directors’ qualifying shares) are
owned by the Borrower or another such Wholly-Owned Subsidiary.
 
Section 1.02. Use of Defined Terms. All terms defined in this Agreement shall
have their defined meanings when used in the Notes, the Security Documents, the
other Loan Documents, and all certificates, reports or other documents made or
delivered pursuant to this Agreement, unless otherwise defined therein or unless
the specific context shall otherwise require.
 
Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
Section 1.04. Other Definitional Provisions. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified.
 
II.
GENERAL TERMS

 
Section 2.01.   Revolving Credit Loans.
 
(a)    Subject at all times to all of the terms and conditions of this
Agreement, the Lender hereby agrees to extend to the Borrower a secured
revolving credit facility, from the Closing Date to the Primary Maturity Date,
in an aggregate principal amount not to exceed, at any time outstanding, the
lesser of (i) the Borrowing Base at the subject time, or (ii) $3,500,000 (the
"Revolving Credit Commitment").
 
(b)    Such revolving credit loans are herein sometimes referred to individually
as an "Advance" and collectively as the "Advances." Subject at all times to all
of the terms and conditions of this Agreement, from the Closing Date to the
Revolver Maturity Date and within the limits of the Revolving Credit Commitment,
the Lender shall lend, and the Borrower may borrow, prepay (without premium or
penalty) and reborrow under this Section 2.01. Each request for an Advance (i)
shall be irrevocable, (ii) shall be deemed to constitute an express affirmation
that all conditions precedent set forth in part B of Article IV hereof are
satisfied on the date of such request and will be satisfied on the requested
Borrowing Date, and (iii) shall be made to the Lender in writing, not later than
three (3) Business Days prior to the requested Borrowing Date, by an authorized
officer of the Borrower or by telephonic communication by such authorized
officer to the Lender, which shall be confirmed by written notice to the Lender
to be delivered to the Lender by the Business Day next following the subject
request. In no event shall the Borrower request, or shall the Lender be required
to honor, (A) any request for an Advance in an amount greater than the
Availability at such time, (B) any request for an Advance in an amount less than
$100,000, or (C) more than one request for the borrowing of Advances in any
seven (7) calendar day period.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)    The Borrower shall pay the Lender interest on all Advances at the rate(s)
per annum as in effect from time to time in accordance with the Revolving Credit
Note. Such interest shall be payable monthly in arrears on the last day of each
calendar month and on the Revolver Maturity Date, and shall be computed on the
daily unpaid balance of all Advances made under the Borrower's revolving credit
loan accounts with the Lender, based on a three hundred sixty (360) day year,
counting the actual number of days elapsed. The Borrower hereby authorizes the
Lender to charge the Borrower's revolving credit loan accounts for all such
interest; provided, however, that the Lender shall be under no obligation to
make any such charge to the Borrower’s revolving credit loan accounts
(including, without limitation, if there is insufficient Availability at the
time such interest is due and payable).
 
(d)    In the event and to the extent that, at any time, the outstanding
principal amount of Advances exceeds the Revolving Credit Commitment then in
effect, then the Borrower shall immediately, without notice or demand, make a
payment to the Lender in respect of the Advances in an amount sufficient to
cause the outstanding principal amount of Advances to be equal to or less than
the Revolving Credit Commitment then in effect.
 
(e)    Unless sooner due and payable by reason of an Event of Default or Sale
having occurred, the Borrower shall pay in full all of the Obligations to the
Lender in respect of all Advances on or prior to the Revolver Maturity Date;
provided, however, that upon written request of the Borrower made not more than
sixty (60) days or less than thirty (30) days prior to the Revolver Maturity
Date, the Lender shall extend the Revolver Maturity Date to the Term Loan
Maturity Date, provided and on condition that, on the date of such extension
request and on the scheduled Revolver Maturity Date, no Default or Event of
Default shall have occurred. Anything elsewhere contained herein to the contrary
notwithstanding, in the event that and at such time as the Term Loan shall be
repaid in full, the Revolving Credit Commitment shall thereupon terminate and
all outstanding Advances, all accrued interest thereon and all other outstanding
Obligations shall be immediately due and payable, without requirement of any
notice or demand.
 
(f)     All Advances shall be evidenced by a secured Revolving Credit Note of
the Borrower payable to the order of the Lender.
 
(g)    The Borrower may, at its option, terminate the Revolving Credit
Commitment at any time upon ten (10) Business Days’ prior written notice, and
paying to the Lender, on the date fixed for termination, an amount equal to the
sum of all outstanding principal and accrued interest of the Advances.
 
Section 2.02.   Term Loan.
 
(a)    Subject at all times to all of the terms and conditions of this
Agreement, the Lender hereby agrees to extend to the Borrower a Term Loan in the
principal amount of $2,000,000. The Term Loan shall be borrowed in a single
borrowing on the Closing Date, and any principal amounts repaid in respect of
the Term Loan may not be reborrowed.
 
(b)    The Term Loan shall be repayable in installments, in accordance with the
schedules of payments set forth in the Term Note. The Borrower shall be required
to prepay the Term Loan (i) in full upon the consummation of any Sale, and (ii)
in whole or in part from time to time in the event and to the extent of 50% of
any Qualified Proceeds received by the Borrower from time to time. Any
prepayment required under the foregoing clause (ii) shall be due and payable as
and when the amount of Qualified Proceeds is determined (i.e., upon receipt of
such Qualified Proceeds in the event that no acquisition transaction is then
pending, or thirty (30) days after receipt of such Qualified Proceeds to the
extent that such Qualified Proceeds are not applied to the purchase price and/or
related expenses of a consummated business acquisition).
 
(c)    The Borrower shall pay the Lender interest on the principal balance of
the Term Loan at the rate(s) per annum as in effect from time to time in
accordance with the Term Note. Such interest shall be payable monthly in arrears
on the last day of each calendar month and on the Term Loan Maturity Date, and
shall be computed on the daily unpaid balance of the Term Loan, based on a three
hundred sixty (360) day year, counting the actual number of days elapsed. The
Borrower hereby authorizes the Lender to charge the Borrower’s revolving credit
loan accounts for all such interest and/or for any or all principal amounts due
and payable in respect of the Term Loans; provided, however, that the Lender
shall be under no obligation to make any such charge to the Borrower’s revolving
credit loan accounts (including, without limitation, if there is insufficient
Availability at the time such interest and/or principal is due and payable).
 
(d)    The Term Loan shall be evidenced by a secured Convertible Term Note of
the Borrower payable to the order of the Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.03.   Fees and Premiums.
 
(a)    The Borrower shall pay the Closing Fee to the Lender simultaneously with
the execution and delivery of this Agreement. The Closing Fee shall be deemed
fully earned upon the parties’ execution and delivery of this Agreement, and
shall not be refundable in whole or in part and shall not be subject to
reduction or set-off under any circumstances.
 
(b)    The Borrower shall further pay to the Lender, in advance on the Closing
Date and on the first (1st) Business Day of each calendar month prior to the
Revolver Maturity Date or the earlier termination of the Revolving Credit
Commitment and payment of the Obligations thereon in accordance with this
Agreement, a collateral monitoring, availability and administrative fee in the
amount of $1,750 per month or portion thereof.
 
(c)    In the event of any prepayment of all or any portion of the Term Loan, in
addition to the payment of the subject principal amount and all unpaid accrued
interest thereon, the Borrower shall be required to pay to the Lender a
prepayment premium in an amount equal to (i) two (2%) percent of the principal
amount being prepaid if such prepayment is made or required to be made on or
before the first (1st) anniversary of the Closing Date, or (ii) one (1%) percent
of the principal amount being prepaid if such prepayment is made or required to
be made subsequent to the first (1st) anniversary of the Closing Date; provided,
however, that no such prepayment premium shall be required with respect to any
required prepayment out of Qualified Proceeds unless and to the extent that such
Qualified Proceeds were received from or on behalf of any current holder of
Common Stock or any current or future holder of Series D preferred stock of the
Borrower.
 
(d)    Payments received in respect of the Obligations after 12:00 Noon on any
day shall be deemed to be received on the next succeeding Business Day, and if
any payment is received other than by wire transfer of immediately available
funds, such payment shall be subject to three (3) Business Days’ clearance prior
to being credited to the Obligations for interest calculation purposes.
 
(e)    In the event that the Closing Date has not occurred on or before February
28, 2007 and the Lender was, prior thereto, ready, willing and able to
consummate the transactions contemplated by this Agreement on substantially the
terms hereof, then the Lender may, at any time thereafter until the Closing
Date, terminate this Agreement by written notice to the Borrower, in which event
the Borrower shall immediately become obligated to pay to the Lender an amount
equal to the sum of (i) $90,000 (the “Breakup Fee”), plus (ii) all out-of-pocket
costs, charges and expenses (including, reasonable attorneys’ fees and expenses)
incurred by the Lender in respect of the transactions contemplated by this
Agreement (up to a maximum of $35,000). Such payment shall be sooner due and
payable in the event that and at such time as the Borrower consummates an
alternative financing prior to February 28, 2007.
 
Section 2.04.  Use of Proceeds. The Borrower shall utilize the proceeds of the
Loans solely (a) to repay and retire the Borrower’s existing line of credit
facility with the Existing Lender, (b) to repay and retire approximately
$238,000 of outstanding Indebtedness owed by the Borrower to Commerce Bank, (c)
to repay and retire up to $400,000 of outstanding Indebtedness owed by the
Borrower to Richard J. Kurtz, and (d) for working capital and other general
corporate purposes of the Borrower.
 
Section 2.05.  Further Obligations. With respect to all Obligations for which
the interest rate is not otherwise specified herein (whether such Obligations
arise hereunder, pursuant to the Notes or Security Documents, or otherwise),
such Obligations shall bear interest at the rate(s) in effect from time to time
pursuant to the Revolving Credit Note.
 
Section 2.06.  Application of Payments. All amounts paid to or received by the
Lender in respect of the Loans from whatever source (whether from the Borrower,
any Subsidiary pursuant to the Guaranty Agreement, any realization upon any
Collateral, or otherwise) shall, unless otherwise directed by the Borrower with
respect to any particular payment (unless an Event of Default shall then be
continuing, in which event the Lender may disregard the Borrower’s direction),
be applied (a) first, to reimburse the Lender for all out-of-pocket costs and
expenses incurred by the Lender which are reimbursable to the Lender in
accordance with this Agreement, the Notes and/or any of the other Loan
Documents, (b) next, to any accrued but unpaid fees or prepayment premiums, and
amounts payable under Section 2.2(c) of the Registration Rights Agreement, (c)
next, to unpaid accrued interest on the Term Loan, (d) next, to unpaid accrued
interest on the Advances, (e) next, to the outstanding principal of the Term
Loan, to the extent then due and payable, (f) next, to the outstanding principal
of the Advances, and (g) finally, to the payment of any other outstanding
Obligations; and after payment in full of the Obligations, any further amounts
paid to or received by the Lender in respect of the Loans shall be paid over to
the Borrower or such other Person(s) as may be legally entitled thereto.
 

 
10

--------------------------------------------------------------------------------

 
 
Section 2.07.   Sale. Anything elsewhere contained in this Agreement and/or the
Notes to the contrary notwithstanding, the Revolving Credit commitment shall
terminate and all Obligations shall become immediately due and payable, without
requirement of any notice or demand, upon the consummation of any Sale.
 
Section 2.08.   Obligations Unconditional.
 
(a)    The payment and performance of all Obligations shall constitute the
absolute and unconditional obligations of the Borrower, and shall be independent
of any defense or rights of set-off, recoupment or counterclaim which the
Borrower might otherwise have against the Lender. All payments required by this
Agreement and/or the Notes shall be paid free of any deductions or withholdings
for any taxes or other amounts and without abatement, diminution or set-off. If
the Borrower is required by law to make such a deduction or withholding from a
payment hereunder, the Borrower shall pay to the Lender such additional amount
as is necessary to ensure that, after the making of such deduction or
withholding, the Lender receives (free from any liability in respect of any such
deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made. The Borrower shall (i) pay the full amount of any deduction
or withholding, which it is required to make by-law, to the relevant authority
within the payment period set by the relevant law, and (ii) promptly after any
such payment, deliver to the Lender an original (or certified copy) official
receipt issued by the relevant authority in respect of the amount withheld or
deducted or, if the relevant authority does not issue such official receipts,
such other evidence of payment of the amount withheld or deducted as is
reasonably acceptable to the Lender.
 
(b)    If, at any time and from time to time after the Closing Date, (i) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (ii) any new law, regulation, treaty or
directive enacted or application thereof, or (iii) compliance by the Lender with
any request or directive (whether or not having the force of law) from any
governmental authority (A) subjects the Lender to any tax, levy, impost,
deduction, assessment, charge or withholding of any kind whatsoever with respect
to any Loan Document, or changes the basis of taxation of payments to the Lender
of any amount payable thereunder (except for net income taxes, or franchise
taxes imposed in lieu of net income taxes, imposed generally by federal, state
or local taxing authorities with respect to interest or commitment fees or other
fees payable hereunder or changes in the rate of tax on the overall net income
of the Lender or its members), or (B) imposes on the Lender any other condition
or increased cost in connection with the transactions contemplated thereby or
participations therein, and the result of any of the foregoing is to increase
the cost to the Lender of making or continuing any Loan or to reduce any amount
receivable hereunder, then, in any such case, the Borrower shall promptly pay to
the Lender any additional amounts necessary to compensate the Lender, on an
after-tax basis, for such additional cost or reduced amount as determined by the
Lender. If the Lender becomes entitled to claim any additional amounts pursuant
to this Section 2.08(b), the Lender shall promptly notify the Borrower of the
event by reason of which the Lender has become so entitled, and each such notice
of additional amounts payable pursuant to this Section 2.08(b) submitted by the
Lender to the Borrower shall, absent manifest error, be final, conclusive and
binding for all purposes.
 
Section 2.09.   Reversal of Payments. To the extent that any payment or payments
made to or received by the Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or
other person under any state or federal bankruptcy or other such law, then, to
the extent thereof, such amounts shall be revived as Obligations and continue in
full force and effect hereunder as if such payment or payments had not been
received by the Lender.
 
III.
REPRESENTATIONS AND WARRANTIES

 
As of the Closing Date and on each Borrowing Date (unless the representation and
warranty refers to a specific date), the Borrower hereby makes the following
representations and warranties to the Lender, all of which representations and
warranties shall survive the Closing Date, the delivery of the Notes and the
making of the Loans, shall be continuing in nature so long as any Obligations
are outstanding or the Revolving Credit Commitment remains in effect, and are as
follows:
 
Section 3.01.   Financial Matters.
 
(a)    The Borrower has heretofore furnished to the Lender (i) the audited
financial statements (including balance sheets, statements of income and
statements of cash flows) of the Borrower as at December 31, 2004 and 2005, and
for the Fiscal Years then ended, and (ii) the unaudited financial statements of
the Borrower as of September 30, 2006 and for the nine (9) months then ended
(collectively, the “Financial Statements”).
 
(b)    The Financial Statements (i) have been prepared in accordance with GAAP
and Regulation S-X promulgated under the Act on a consistent basis for all
periods (subject, in the case of unaudited statements, to the absence of full
footnote disclosures, and to normal non-material audit adjustments), (ii) are
complete and correct in all material respects, (iii) fairly present the
financial condition of the Borrower as of said dates, and the results of its
operations for the periods stated, (iv) contain and reflect all necessary
adjustments and accruals for a fair presentation of the Borrower’s financial
condition and the results of its operations as of the dates of and for the
periods covered by such Financial Statements, and (v) make full and adequate
provision, subject to and in accordance with GAAP, for the various assets and
liabilities (including, without limitation, deferred revenues) of the Borrower,
fixed or contingent, and the results of its operations and transactions in its
accounts, as of the dates and for the periods referred to therein.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)    Except as set forth in Schedule 3.01 of the Disclosure Schedule, the
Borrower does not have any liabilities, obligations or commitments of any kind
or nature whatsoever, whether absolute, accrued, contingent or otherwise
(collectively “Liabilities and Contingencies”), including, without limitation,
Liabilities and Contingencies under employment agreements and with respect to
any “earn-outs”, stock appreciation rights, or related compensation obligations,
except: (i) Liabilities and Contingencies disclosed in the Financial Statements
or footnotes thereto, (ii) Liabilities and Contingencies incurred in the
ordinary course of business and consistent with past practice since the date of
the most recent Financial Statements, or (iii) those Liabilities and
Contingencies which are not required to be disclosed under GAAP. The reserves,
if any, reflected on the balance sheet of the Borrower included in the most
recent Financial Statements are appropriate and reasonable. The Borrower has not
had and presently does not have any Indebtedness for money borrowed, outstanding
obligations for the purchase price of property, contingent obligations or
liabilities for taxes, or any unusual forward or long-term commitments, except
as specifically set forth or provided for in the Financial Statements or in
Schedule 3.01 of the Disclosure Schedule.
 
(d)    Since the date of the most recent Financial Statements, except as set
forth in Schedule 3.01  of the Disclosure Schedule, there has been no material
adverse change in the working capital, condition (financial or otherwise),
assets, liabilities, reserves, business, management, operations or prospects of
the Borrower or any of its Subsidiaries, including, without limitation, the
following:
 
(i)    there has been no material change in any assumptions underlying, or in
any methods of calculating, any bad debt, contingency or other reserve relating
to the Borrower or any Subsidiary;
 
(ii)   there have been (A) no material write-downs in the value of any inventory
of, and there have been no write-offs as uncollectible of any notes, accounts
receivable or other receivables of, the Borrower or any Subsidiary other than
write-offs of accounts receivable reserved in full as of the date of the most
recent financial statements delivered to the Lender, and (B) no reserves
established for the uncollectibility of any notes, Accounts or other receivables
of the Borrower or any Subsidiary except to the extent that same have been
disclosed to the Lender in writing and would not, individually or in the
aggregate, cause the outstanding Advances to exceed the Revolving Credit
Commitment;
 
(iii)          no debts have been cancelled, no claims or rights of substantial
value have been waived and no properties or assets (real, personal or mixed,
tangible or intangible) have been sold, transferred, or otherwise disposed of by
the Borrower or any Subsidiary except in the ordinary course of business and
consistent with past practice;
 
(iv)          there has been no change in any method of accounting or accounting
practice utilized by the Borrower or any Subsidiary;
 
(v)   no material casualty, loss or damage has been suffered by the Borrower or
any Subsidiary, regardless of whether such casualty, loss or damage is or was
covered by insurance;
 
(vi)          Any announced changes in the policies or practices of any
customer, supplier or referral source which would reasonably be expected to have
a Material Adverse Effect;
 
(vii)         Any incurrence of (A) any liability or obligation outside of the
ordinary course of business, or (B) any Indebtedness other than Permitted
Indebtedness;
 
(viii)        Any declaration, setting aside or payment of any dividend or
distribution or any other payment of any kind by the Borrower to or in respect
of any equity securities of the Borrower; and
 
(ix)   No action described in this Section 3.01(d) has been agreed to be taken
by the Borrower or any Subsidiary.
 
(e)    The Borrower has in place adequate systems of internal controls
sufficient to enable the Borrower and its management to obtain timely and
accurate information regarding the Business Operations and all material
transactions relating to the Borrower and the Subsidiaries, and no material
deficiency exists with respect to the Borrower’s systems of internal controls.
 
(f)     All of the SEC Reports, as of the respective dates thereof, complied in
all material respects, as applicable, with the Act and the Exchange Act.

 
12

--------------------------------------------------------------------------------

 
 
Section 3.02.   Organization; Corporate Existence.
 
(a)    The Borrower (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (ii) has all requisite
corporate power and authority to own its properties and to carry on its business
as now conducted and as proposed hereafter to be conducted, (iii) is qualified
to do business as a foreign corporation in each jurisdiction in which the
failure of the Borrower to be so qualified would have a Material Adverse Effect,
and (iv) has all requisite corporate power and authority to execute and deliver,
and perform all of its obligations under, the Loan Documents. True and complete
copies of the Organic Documents of the Borrower, together with all amendments
thereto, have been furnished to the Lender.
 
(b)    On the date of this Agreement, the outstanding capital stock of the
Company, and the number and amount of all outstanding options, warrants,
convertible securities, subscriptions and other rights to acquire capital stock
of the Company, are as set forth in Schedule 3.02 of the Disclosure Schedule.
 
(c)    On the date of this Agreement, the Borrower has no Subsidiaries.
 
Section 3.03.   Authorization.
 
(a)    The execution, delivery and performance by the Borrower and the
Subsidiaries of their respective obligations under the Loan Documents have been
duly authorized by all requisite corporate and other action and will not, either
prior to or as a result of the consummation of the transactions contemplated by
this Agreement: (i) violate any provision of Applicable Law, any order of any
court or other agency of government, any provision of the Organic Documents of
the Borrower or any Subsidiary, or any Contract, indenture, agreement or other
instrument to which the Borrower or any of the Subsidiaries is a party, or by
which the Borrower or any of the Subsidiaries or any of its assets or properties
are bound, or (ii) be in conflict with, result in a breach of, or constitute
(after the giving of notice or lapse of time or both) a default under, or,
except as may be provided in the Loan Documents, result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of the Borrower or any of the Subsidiaries pursuant to, any such
Contract, indenture, agreement or other instrument.
 
(b)    Neither the Borrower nor any of the Subsidiaries is required to obtain
any Government Approval, consent or authorization from, or to file any
declaration or statement with, any governmental instrumentality or agency in
connection with or as a condition to the execution, delivery or performance of
any of the Loan Documents.
 
Section 3.04.  Litigation. Except as disclosed on Schedule 3.04 of the
Disclosure Schedule, there is no action, suit or proceeding at law or in equity
or by or before any governmental instrumentality or other agency now pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of the Subsidiaries or any of their respective assets, which, if
adversely determined, would have a Material Adverse Effect. The Borrower has no
Knowledge of any state of facts, events, conditions or circumstances which would
properly constitute grounds for or the basis of any meritorious suit, action,
arbitration, proceeding or investigation (including, without limitation, any
unfair labor practice charges, interference with union organizing activities, or
other labor or employment claims) against or with respect to the Borrower or any
Subsidiary.
 
Section 3.05.  Material Contracts. Except as disclosed on Schedule 3.05 of the
Disclosure Schedule, neither the Borrower nor any of the Subsidiaries is (a) a
party to any Contract, agreement or instrument or subject to any charter or
other corporate or organizational restriction which has had or could reasonably
be expected to have a Material Adverse Effect, (b) subject to any liability or
obligation under or relating to any collective bargaining agreement, or (c) in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contract, agreement or instrument to
which it is a party or by which any of its assets or properties is bound, which
default, individually or in the aggregate, would have or could reasonably be
expected to have a Material Adverse Effect.
 
Section 3.06.  Title to Properties. The Borrower and each of the Subsidiaries
has good title to all of its properties and assets, free and clear of all
mortgages, security interests, restrictions, encumbrances or other Liens of any
kind, except for restrictions on the nature of use thereof imposed by Applicable
Law, and except for Permitted Liens, none of which materially interfere with the
use and enjoyment of such properties and assets in the normal course of the
Business Operations as presently conducted, or materially impair the value of
such properties and assets for the purpose of such business.
 
Section 3.07.  Real Property. Schedule 3.07 of the Disclosure Schedule sets
forth a correct and complete list of all Real Properties leased or occupied by
the Borrower on the date of this Agreement. The Borrower does not own any Real
Properties. The Borrower has a valid lessee’s interest in each Real Property
currently leased or occupied by the Borrower. Neither the Borrower nor, to the
Borrower’s Knowledge, any other party thereto, is in material breach or
violation of any requirements of any such lease; and such Real Properties are in
good condition (reasonable wear and tear excepted) and are adequate for the
current and proposed businesses of the Borrower. To the Borrower’s Knowledge,
its use of the Real Properties in the normal conduct of the Business Operations
does not violate any applicable building, zoning or other law, ordinance or
regulation affecting such Real Properties, and no covenants, easements,
rights-of-way or other such conditions of record impair the Borrower’s use of
the Real Properties in the normal conduct of the Business Operations.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.08.   Machinery and Equipment. The machinery and equipment owned
and/or used by the Borrower and the Subsidiaries is, as to each individual
material item of machinery and equipment, and in the aggregate as to all such
equipment, in good and usable condition and in a state of good maintenance and
repair (reasonable wear and tear excepted), and adequate for its use in the
Business Operations.
 
Section 3.09.   Capitalization. Except as set forth in Schedule 3.02 of the
Disclosure Schedule and for new Subsidiaries which may hereafter be formed or
acquired in compliance with this Agreement, the Borrower does not, directly or
indirectly, own any capital stock of or any form of equity interest in any other
Person.
 
Section 3.10.  Solvency. After giving effect to the Loans and the other
transactions contemplated hereby, the borrowings made and/or to be made by the
Borrower under this Agreement do not and will not render the Borrower insolvent
or with unreasonably small capital for its business; the fair saleable value of
all of the assets and properties of the Borrower does now, and will, upon the
funding of the Loans contemplated hereby, exceed the aggregate liabilities and
Indebtedness of the Borrower (including contingent liabilities); the Borrower is
not contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency law, or the liquidation of all or any substantial
portion of its assets or property; the Borrower has no knowledge of any Person
contemplating the filing of any such petition against the Borrower; and the
Borrower reasonably anticipates that it will be able to pay its debts as they
mature.
 
Section 3.11.   No Investment Company. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.
 
Section 3.12.   Margin Securities. The Borrower does not own or have any present
intention of acquiring any “margin security” or any “margin stock” within the
meaning of Regulations G, T, U or X of the Board of Governors of the Federal
Reserve System (herein called “margin security” and “margin stock”). None of the
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations G, T, U or X, or cause this Agreement to violate any other
regulation of the Board of Governors of the Federal Reserve System or the
Exchange Act, or any rules or regulations promulgated under such statutes.
 
Section 3.13.   Taxes.
 
(a)    All federal, state and local tax returns and tax reports required to be
filed by the Borrower and/or any Subsidiary have been timely filed with the
appropriate governmental agencies in all jurisdictions in which such returns and
reports are required to be filed. All federal, state and local income,
franchise, sales, use, property, excise, ad valorem, value-added, payroll and
other taxes (including interest, penalties and additions to tax and including
estimated tax installments where required to be filed and paid) due from or with
respect to the Borrower and the Subsidiaries have been fully paid, and
appropriate accruals have been made on the Borrower’s books for taxes not yet
due and payable. All taxes and other assessments and levies which the Borrower
and/or any Subsidiary is required by law to withhold or to collect have been
duly withheld and collected, and have been paid over to the proper governmental
authorities to the extent due and payable. Except as set forth in Schedule 3.13
of the Disclosure Schedule, there are no outstanding or pending claims,
deficiencies or assessments for taxes, interest or penalties with respect to any
taxable period of the Borrower or any Subsidiary, and no outstanding tax Liens.
 
(b)    Except as disclosed in Schedule 3.13 of the Disclosure Schedule, the
Borrower has no Knowledge and has not received notice of any pending audit with
respect to any federal, state or local tax returns of the Borrower or any
Subsidiary, and no waivers of statutes of limitations have been given or
requested with respect to any tax years or tax filings of the Borrower or any
Subsidiary.
 
Section 3.14.   ERISA. Except as set forth in Schedule 3.14 of the Disclosure
Schedule, neither the Borrower nor any ERISA Affiliate of the Borrower maintains
or has any obligation to make any contributions to any pension, profit sharing
or other similar plan providing for deferred compensation to any employee. With
respect to any such plan(s) as may now exist or may hereafter be established by
the Borrower or any ERISA Affiliate of the Borrower, and which constitutes an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA,
except as set forth on Schedule 3.14 of the Disclosure Schedule: (a) the
Borrower or the subject ERISA Affiliate has paid and shall cause to be paid when
due all amounts necessary to fund such plan(s) in accordance with its terms, (b)
except for normal premiums payable by the Borrower to the Pension Benefit
Guaranty Corporation (“PBGC”), the Borrower or the subject ERISA Affiliate has
not taken and shall not take any action which could result in any liability to
the PBGC, or any of its successors or assigns, (c) the present value of all
accrued benefits thereunder shall not at any time exceed the value of the assets
of such plan(s) allocable to such accrued benefits, (d) there have not been and
there shall not be any transactions such as would cause the imposition of any
tax or penalty under Section 4975 of the Code or under Section 502 of ERISA,
which would adversely affect the funded benefits attributable to the Borrower or
the subject ERISA Affiliate, (e) there has not been and there shall not be any
termination or partial termination thereof (other than a partial termination
resulting solely from a reduction in the number of employees of the Borrower or
an ERISA Affiliate of the Borrower, which reduction is not anticipated by the
Borrower), and there has not been and there shall not be any “reportable event”
(as such term is defined in Section 4043(b) of ERISA) on or after the effective
date of Section 4043(b) of ERISA with respect to any such plan(s) subject to
Title IV of ERISA, (f) no “accumulated funding deficiency” (as defined in
Section 412 of the Code) has been or shall be incurred on or after the effective
date of Section 412 of the Code, (g) such plan(s) have been and shall be
determined to be “qualified” within the meaning of Section 401(a) of the Code,
and have been and shall be duly administered in compliance with ERISA and the
Code, and (h) the Borrower is not aware of any fact, event, condition or cause
which might adversely affect the qualified status thereof. As respects any
“multi-employer plan” (as such term is defined in Section 3(37) of ERISA) to
which the Borrower or any ERISA Affiliate thereof has heretofore been, is now,
or may hereafter be required to make contributions, the Borrower or such ERISA
Affiliate has made and shall make all required contributions thereto, and there
has not been and shall not be any “complete withdrawal” or “partial withdrawal”
(as such terms are respectively defined in Sections 4203 and 4205 of ERISA)
therefrom on the part of the Borrower or such ERISA Affiliate.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.15.   Intellectual Property. The Borrower and the Subsidiaries own or
have the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other intellectual property used, marketed and
sold in the Business Operations, and the Borrower and the Subsidiaries are in
compliance in all material respects with all licenses, user agreements and other
such agreements regarding the use of intellectual property used in the Business
Operations; and the Borrower has no Knowledge that or received notice claiming
that any of such intellectual property infringes upon or violates the rights of
any other Person.
 
Section 3.16.   Compliance with Laws. The Borrower and the Subsidiaries are in
compliance with all occupational safety, health, wage and hour, employment
discrimination, environmental, flammability, labeling and other Applicable Law
which are material to the Business Operations, except where such non-compliance
would not, individually or in the aggregate, have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary is aware of any state or facts, events,
conditions or occurrences which may now or hereafter constitute or result in a
violation of any Applicable Law, or which may give rise to the assertion of any
such violation, which could have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received written notice of default or violation, nor is
the Borrower or any Subsidiary in default or violation, with respect to any
judgment, order, writ, injunction, decree, demand or assessment issued by any
court or any federal, state, local, municipal or other governmental agency,
board, commission, bureau, instrumentality or department, domestic or foreign,
relating to any aspect of the Borrower’s or any Subsidiaries’ business, affairs,
properties or assets. Neither the Borrower nor any Subsidiary has received
written notice of or been charged with, or is, to the Borrower’s Knowledge,
under investigation with respect to, any violation of any provision of any
Applicable Law, which violation would have a Material Adverse Effect.
 
Section 3.17.   Licenses and Permits. The Borrower and each Subsidiary has all
federal, state and local licenses and permits required to be maintained in
connection with and material to the Business Operations, and all such licenses
and permits are valid and in full force and effect. The Borrower and each
Subsidiary has complied with the requirements of such licenses and permits in
all material respects, and has received no notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation thereof.
There is no circumstance or condition Known to the Borrower that would cause or
permit any of such licenses or permits to be voided, revoked or withdrawn.
 
Section 3.18.   Insurance. Schedule 3.18 of the Disclosure Schedule lists all
insurance coverages maintained by the Borrower on the date of this Agreement,
including the names of insurers, policy limits and deductibles. The Borrower has
not received written notice of cancellation or intent not to renew any of such
policies, and there has not occurred, and there does not exist, any condition
(other than general industry-wide conditions) such as would cause any of such
insurers to cancel any of such insurance coverages, or would be reasonably
likely to materially increase the premiums charged to the Borrower for coverages
consistent with the scope and amounts of coverages as in effect on the date
hereof.
 
Section 3.19.   Environmental Laws.
 
(a)    The Borrower and each Subsidiary has complied in all material respects
with all Environmental Laws relating to its business and properties, and to the
Knowledge of the Borrower there exist no Hazardous Substances in amounts in
violation of applicable Environmental Laws or underground storage tanks on any
of the Real Properties the existence of which would have a Material Adverse
Effect, except those that are stored and used in compliance with Applicable
Laws.
 
(b)    Neither the Borrower nor any Subsidiary has received notice of any
pending or threatened litigation or administrative proceeding which in any
instance (i) asserts or alleges any violation of applicable Environmental Laws
on the part of the Borrower or any Subsidiary, (ii) asserts or alleges that the
Borrower or any Subsidiary is required to clean up, remove or otherwise take
remedial or other response action due to the disposal, depositing, discharge,
leaking or other release of any Hazardous Substances or materials, or (iii)
asserts or alleges that the Borrower or any Subsidiary is required to pay all or
any portion of the costs of any past, present or future cleanup, removal or
remedial or other response action which arises out of or is related to the
disposal, depositing, discharge, leaking or other release of any hazardous
substances or materials by the Borrower or any Subsidiary. To the Borrower’s
Knowledge, neither the Borrower nor any Subsidiary is subject to any judgment,
decree, order or citation related to or arising out of any Environmental Laws.
To the Borrower’s Knowledge, neither the Borrower nor any Subsidiary has been
named or listed as a potentially responsible party by any governmental body or
agency in any matter arising under any Environmental Laws. Neither the Borrower
nor any Subsidiary is a participant in, nor does the Borrower have Knowledge of,
any governmental investigation involving any of the Real Properties.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)    Neither the Borrower or any Subsidiary nor, to the Borrower’s Knowledge,
any other person, firm, corporation or governmental entity has caused or
permitted any Hazardous Substances or other materials to be stored, deposited,
treated, recycled or disposed of on, under or at any of the Real Properties
which materials, if known to be present, would reasonably be expected to require
or authorize cleanup, removal or other remedial action under any applicable
Environmental Laws.
 
(d)    As used in this Section 3.19 and in Section 5.08 below, the following
terms have the following meanings:
 
“Environmental Laws” include all federal, state, and local laws, rules,
regulations, ordinances, permits, orders, and consent decrees agreed to by the
Borrower or any Subsidiary, relating to health, safety, and environmental
matters applicable to the business and property of the Borrower or any
Subsidiary. Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; and the Clean Water
Act, 33 U.S.C. §1331 et seq., as amended.
 
“Hazardous Substances”, “Release”, “Respond” and “Response” shall have the
meanings assigned to them in CERCLA, 42 U.S.C. §9601, as amended.
 
“Notice” means any actual summons, citation, directive, information request,
notice of potential responsibility, notice of violation or deficiency, order,
claim, complaint, investigation, proceeding, judgment, letter, or other
communication, written or oral, from the United States Environmental Protection
Agency or other federal, state, or local agency or authority, or any other
entity or individual, public or private, concerning any intentional or
unintentional act or omission which involves management of Hazardous Substances
in amounts in violation of Environmental Laws on or off any Real Properties; the
imposition of any lien on any Real Properties, including but not limited to
liens asserted by government entities in connection with any Borrower’s or
Subsidiary’s response to the presence or Release of Hazardous Substances in
amounts in violation of Environmental Laws; and any alleged violation of or
responsibility under any Environmental Laws.
 
Section 3.20.   Sensitive Payments. Neither the Borrower nor any Subsidiary has
(a) made any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the laws of the United
States or the jurisdiction in which made, (b) established or maintained any
unrecorded fund or asset for any purpose or made any false or artificial entries
on its books, (c) made any payments to any person with the intention that any
part of such payment was to be used for any purpose other than that described in
the documents supporting the payment, or (d) engaged in any “trading with the
enemy” or other transactions violating any rules or regulations of the Office of
Foreign Assets Control or any similar laws, rules or regulations.
 
Section 3.21.   Full Disclosure. No statement of fact made by the Borrower in
this Agreement or any other Loan Document, in any SEC Report, or in any
information memorandum, business summary, agreement, certificate, schedule or
other written statement furnished by the Borrower or any Subsidiary to the
Lender pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact necessary to
make any statements contained herein or therein not misleading. Except for
matters of a general economic or political nature which do not affect the
Borrower or any Subsidiary uniquely, there is no fact presently known to the
Borrower which has not been disclosed to the Lender, which has had or would
reasonably be expected to have a Material Adverse Effect.
 
Section 3.22.   Reaffirmation. Each and every request by the Borrower for
Advances shall constitute a reaffirmation of the truth and accuracy of the
Borrowers’ and each Subsidiary’s representations and warranties made in this
Agreement and the Security Documents on and as of the date of such request.
 
IV.
CONDITIONS OF MAKING THE LOANS

 
A.    The obligation of the Lender to make the initial Loans hereunder and to
consummate the other transactions contemplated hereby are subject to the
following conditions precedent:
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.01.   Representations and Warranties. The representations and
warranties set forth in Article III hereof and in the other Loan Documents shall
be true and correct on and as of the Closing Date.
 
Section 4.02.   Loan Documents. The Borrower and its Subsidiaries (as
applicable) shall have duly executed and/or delivered to the Lender all of the
following:
 
(a)    The Notes;
 
(b)    The Collateral Agreement and any and all other Security Documents
required by the Lender at the Closing Date (including, without limitation,
Control Agreements in respect of all of the Borrower’s bank accounts, and any
landlord and/or warehousemen’s waivers or consents required by the Lender);
 
(c)    The Warrants;
 
(d)    The Registration Rights Agreement;
 
(e)    A certificate or certificates of insurance, with loss payable
endorsements, evidencing the insurance required by Section 5.01(d) hereof;
 
(f)     A current Borrowing Base report in conformity with Section 5.04(e)
hereof, and a written request for the borrowing of the Term Loan (and, if
applicable, the initial Advance);
 
(g)    A certificate of the Secretary or an Assistant Secretary of the Borrower,
certifying the vote of the Boards of Directors of the Borrower, authorizing and
directing the execution and delivery of the Loan Documents and all further
agreements, instruments, certificates and other documents pursuant hereto and
thereto;
 
(h)    A certificate of the Secretary or an Assistant Secretary of the Borrower,
certifying the names of the officers of the Borrower who are authorized to
execute and deliver the Loan Documents and all other agreements, instruments,
certificates and other documents to be delivered pursuant hereto and thereto,
together with the true signatures of such officers. The Lender may conclusively
rely on such certificate until the Lender shall receive any further such
certificate canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;
 
(j)     Certified copies of the Organic Documents of the Borrower, and a
certificate of the Secretary of State or other appropriate official of the
jurisdiction of incorporation of the Borrower and of each jurisdiction in which
the Borrower is qualified to do business as a foreign corporation, dated
reasonably prior to the Closing Date, stating that the Borrower is duly formed
or qualified and in good standing in such jurisdiction; and
 
(k)    Such other agreements, instruments, documents and certificates
(including, without limitation, satisfactory lien and judgment searches
respecting the Borrower) as the Lender or its counsel may reasonably request.
 
Section 4.03.   Payoff and Release Letter. The Borrower shall have received, and
shall have delivered to the Lender, a payoff and release letter signed by the
Existing Lender, in form and substance satisfactory to the Lender, (a)
confirming the amount required to be paid to the Existing Lender on the Closing
Date in order to pay all of the Borrower’s obligations to the Existing Lender
under the Borrower’s line of credit facility with the Existing Lender, (b)
affirming that, upon receipt of such amount on the Closing Date, all liens,
encumbrances and security interests held by the Existing Lender in respect of
such line of credit facility shall be terminated and released, and all
collateral therefor shall be released and returned to the owners thereof, and
(c) authorizing the filing, upon receipt of such amount on the Closing Date, of
termination statements in respect of any and all lien filings against the
Borrower in respect of such liens, encumbrances and security interests of the
Existing Lender.
 
Section 4.04.   Legal Opinion. The Lender shall have received the favorable
written opinion of Sierchio Greco & Greco, LLP, counsel for the Borrower, dated
the Closing Date, satisfactory to the Lender and its counsel in scope and
substance.
 
Section 4.05.    Interest, Fees and Reimbursements. The Borrower shall have paid
to the Lender the Closing Fee and the initial Monitoring Fee, and shall have
paid or reimbursed the Lender for its reasonable out-of-pocket costs, charges
and expenses incurred to the Closing Date (up to a maximum of $35,000); and in
connection herewith, the Borrower hereby irrevocably authorizes the Lender to
charge such amounts as Advances to the Borrower’s revolving credit loan account.
Failure of the Lender to effect any such charge shall not excuse the Borrower
from its obligation to pay such amounts.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.06.   Further Matters. All legal matters, and the form and substance
of all documents, incident to the transactions contemplated hereby shall be
satisfactory to counsel for the Lender.
 
Section 4.07.   No Default. No Default or Event of Default shall have occurred
and be continuing.
 
B.    The obligation of the Lender to make any Advances subsequent to the
Closing Date is subject to (a) the representations and warranties set forth in
Article III and in the other Loan Documents being true and correct in all
material respects (except that, to the extent that any representation or
warranty is already qualified by concepts of materiality and/or Material Adverse
Effect, then such representations and warranties shall be true and correct in
all respects) on and as of the subject Borrowing Date, (b) the Lender’s receipt
of a current Borrowing Base report in conformity with Section 5.04(e) hereof,
(c) the execution and delivery of such further Security Documents as the Lender
may have reasonably requested pursuant to the Security Documents theretofore
executed and delivered, and (d) there being no continuing Default or Event of
Default.
 
V.
AFFIRMATIVE COVENANTS

 
The Borrower hereby covenants and agrees that, from the date hereof and until
all Obligations (whether now existing or hereafter arising) have been paid in
full and the Revolving Credit Commitment has been terminated, unless the Lender
shall otherwise consent in writing, the Borrower shall, and shall cause each of
its Subsidiaries to:
 
Section 5.01.   Corporate and Insurance. Do or cause to be done all things
necessary to at all times (a) preserve, renew and keep in full force and effect
its corporate or other legal existence, rights, licenses, permits and
franchises, (b) comply with the Loan Documents and any other agreements and
instruments executed and delivered hereunder and thereunder (to the extent a
party thereto), (c) maintain, preserve and protect all of its franchises and
material trade names, and preserve all of its material property used or useful
in the conduct of its business and keep the same in good repair, working order
and condition (reasonable wear and tear excepted), and from time to time make,
or cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto, so that the Business Operations carried on
in connection therewith may be properly and advantageously conducted at all
times, (d) maintain insurance in amounts, on such terms and against such risks
(including fire and other hazards insured against by extended coverage, and
public liability insurance covering claims for personal injury, death or
property damage) as are customary for companies of similar size in the same or
similar businesses and operating in the same or similar locations, as well as
all such other insurance as is required by the Collateral Agreement, each of
which policies (other than workers compensation) shall be issued by a
financially sound and reputable insurer reasonably satisfactory to the Lender
and shall name the Lender as loss payee and additional insured as its interest
appears and provide for the Lender to receive written notice thereof at least
thirty (30) days prior to any cancellation of the subject policy, and (e) comply
with all material Contracts and material obligations to which it is a party or
by which it is bound, all benefit plans which it maintains or is required to
contribute to, and all Applicable Law (including, without limitation,
Environmental Laws) material to its Business Operations, and all requirements of
its insurers, whether now in effect or hereafter enacted, promulgated or issued.
The Borrower will provide to the Lender a certificate of the foregoing
insurance, promptly upon request.
 
Section 5.02.   Payment of Taxes. File, pay and discharge, or cause to be paid
and discharged, all material taxes, assessments and governmental charges or
levies imposed upon the Borrower and/or any Subsidiary or upon its income and
profits or upon any of its property (real, personal or mixed) or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials, supplies and otherwise, which, if unpaid when due, might
become a Lien or charge upon such property or any part thereof; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
and discharge or cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as (a) the validity thereof shall be contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested, and (b) payment with respect to
any such tax, assessment, charge, levy or claim shall be made before any of the
Borrower’s or such Subsidiary’s property shall be seized or sold in satisfaction
thereof.
 
Section 5.03.   Notices. Give prompt written notice to the Lender of (a) the
filing by the Borrower of any SEC Reports, (b) any proceedings instituted
against the Borrower or any Subsidiary in any federal or state court or before
any commission or other regulatory body, whether federal, state or local, which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect, and (c) the occurrence of any material casualty to any Collateral, any
Material Adverse Effect, or any Default or Event of Default, and the action that
the Borrower has taken, is taking, or proposes to take with respect thereto.
 
Section 5.04.   Periodic Reports. Furnish to the Lender:
 
(a)    Within ninety (90) calendar days after the end of each Fiscal Year,
consolidated balance sheets, and consolidated and consolidating statements of
income, statements of stockholders’ equity, and statements of cash flows of the
Borrower and its Subsidiaries, together with footnotes and supporting schedules
thereto, certified (as to the consolidated statements) by independent certified
public accountants selected by the Borrower and reasonably satisfactory to the
Lender, showing the financial condition of the Borrower and its Subsidiaries at
the close of such Fiscal Year and the results of operations of the Borrower and
its Subsidiaries during such Fiscal Year;
 
 
18

--------------------------------------------------------------------------------

 
 
(b)    Within thirty (30) calendar days after the end of each calendar month
(forty-five (45) calendar days in the case of the end of a fiscal quarter),
consolidated (and, if specifically requested by the Lender reasonably in
advance, consolidating) unaudited balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries, together with
supporting schedules thereto, prepared by the Borrower and certified by the
Borrower’s Chairman, President, Chief Executive Officer, Chief Financial Officer
or Chief Accounting Officer, such balance sheets to be as of the close of such
calendar month and such statements of income and statements of cash flows to be
for the period from the beginning of the then-current Fiscal Year to the end of
such calendar month, together with comparative statements of income and cash
flows for the corresponding period in the immediately preceding Fiscal Year, in
each case subject to normal audit and year-end adjustments;
 
(c)    Concurrently with the delivery of each of the financial statements
required by Sections 5.04(a) and 5.04(b) above, a certificate on behalf of the
Borrower (signed by the Chairman, President, Chief Executive Officer, Chief
Financial Officer or Chief Accounting Officer of the Borrower), certifying that
he has examined the provisions of this Agreement and that no Default or Event of
Default has occurred and/or is continuing;
 
(d)    On or prior to (i) the tenth (10th) calendar day of each calendar month,
a detailed calculation of the Borrowing Base as of a date not earlier than the
first (1st) day of such calendar month, and (ii) the twenty-fifth (25th)
calendar day of each calendar month, a detailed calculation of the Borrowing
Base as of a date not earlier than the fifteenth (15th) calendar day of such
calendar month, in each case in form and substance, and with supporting
documentation; (including, without limitation, receivables and payables agings
as of the close of the immediately preceding calendar month) as may reasonably
be required by the Lender;
 
(e)    As soon as approved by the Borrower’s Board of Directors (but in any
event not later than thirty (30) days after the beginning of each Fiscal Year),
a budget and operating plan (on a month-by-month basis) for such Fiscal Year, in
such detail as may reasonably be required by the Lender;
 
(f)     As and when distributed to the Borrower’s stockholders, copies of all
proxy materials, reports and other information which the Borrower provides to
its stockholders; and as and when distributed to any other holders of
Indebtedness of the Borrower or the Subsidiaries, copies of all reports,
statements and other information provided to such lenders; and
 
(g)    Promptly, from time to time, such other information (including, without
limitation, receivables and payables agings, and sales reports) regarding the
Borrower’s or any Subsidiary’s operations, assets, business, affairs and
financial condition, as the Lender may reasonably request.
 
To the extent that the financial statements required by Sections 5.04(a) and
5.04(b) are contained in any SEC Reports filed by the Borrower within the
required time period hereunder for the delivery of such financial statements,
then the Borrower shall be deemed to have complied with the subject financial
statement delivery by notifying the Lender of the filing of the subject SEC
Report.
 
To the extent that any report or other delivery required under this Section 5.04
or elsewhere in this Agreement will, at the time of anticipated delivery to the
Lender, contain any material non-public information, the Borrower will notify
the Lender thereof as promptly as practicable prior to the delivery of such
report (but without disclosing the specific items of material non-public
information or the nature thereof), and if so requested by the Lender prior to
the required date of the information delivery hereunder, the Borrower shall (x)
if reasonably practicable, redact such material non-public information from the
subject report prior to the delivery thereof to the Lender, or (y) defer
delivery of such report until such time as the Borrower has made public
disclosure of the subject material information or the Lender has affirmatively
requested delivery of such report. Absent timely request by the Lender as
aforesaid, the Borrower shall make the required delivery to the Lender on a
timely basis.
 
Section 5.05.   Books and Records; Inspection. Maintain centralized books and
records regarding all of the Business Operations at the Borrower’s principal
place of business, and permit agents or representatives of the Lender to
inspect, at any time during normal business hours, upon reasonable notice, and
without undue material disruption of the Business Operations, all of the
Borrower’s and its Subsidiaries’ various books and records, to make copies,
abstracts and/or reproductions thereof, and to discuss the business and affairs
of the Borrower and the Subsidiaries with the management of the Borrower.
 
Section 5.06.   Accounting. Maintain a standard system of accounting in order to
permit the preparation of financial statements in accordance with GAAP and
Regulation S-X promulgated under the Act.
 
Section 5.07.   Reimbursements. Pay or reimburse the Lender or other appropriate
Persons on demand for all reasonable costs, expenses and other charges incurred
or payable from time to time in connection with the transactions contemplated by
this Agreement, any waivers or amendments in respect of any Loan Documents
(whether or not completed or executed), and any “workout” or enforcement action
(whether or not consummated or completed, and regardless of the outcome
thereof), including but not limited to any and all search fees, recording fees,
costs of inspections and legal and accounting fees.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 5.08.   Environmental Response. In the event of any material discharge,
spill, injection, escape, emission, disposal, leak or other Release of Hazardous
Substances in amounts in violation of applicable Environmental Laws by the
Borrower or any Subsidiary on any Real Property owned or leased by the Borrower
or any Subsidiary, which is not authorized by a permit or other approval issued
by the appropriate governmental agencies and which requires notification to or
the filing of any report with any federal or state governmental agency, the
Borrower shall promptly: (a) notify the Lender; and (b) comply with the notice
requirements of the Environmental Protection Agency and applicable state
agencies, and take all steps necessary to promptly clean up such discharge,
spill, injection, escape, emission, disposal, leak or other Release in
accordance with all applicable Environmental Laws and the Federal National
Contingency Plan, and, if required, receive a certification from all applicable
state agencies or the Environmental Protection Agency, that such Real Property
has been cleaned up to the satisfaction of such agency(ies).
 
Section 5.09.   Management. Cause Douglas J. Kramer to continue to be employed
or to function as the Chief Executive Officer and President of the Borrower, and
Michael T. Adams to continue to be employed or to function as the Chief
Compliance Officer, Executive Vice President and Secretary of the Borrower,
unless a successor is appointed within sixty (60) days after the termination of
such individual’s employment, and such successor is reasonably satisfactory to
the Lender.
 
Section 5.10.   Use of Proceeds. Cause all proceeds of the Loans to be utilized
solely in the manner and for the purposes set forth in Section 2.04 above.
 
Section 5.11.   Future Subsidiaries. At any time and from time to time when the
Borrower or any of its Domestic Subsidiaries proposes to form or acquire any
Domestic Subsidiary subsequent to the Closing Date, the Borrower shall give
written notice thereof to the Lender reasonably in advance of (and in no event
less than fifteen (15) days prior to) the formation or acquisition of such
Domestic Subsidiary, accompanied by true and complete copies of the Organic
Documents of such Domestic Subsidiary and stating, with respect to such Domestic
Subsidiary, (a) its proper legal name, (b) its jurisdiction of incorporation or
formation, (c) the jurisdictions (if any) in which it is qualified or is
required to be qualified to do business as a foreign entity, (d) the number of
shares of capital stock or ownership interests outstanding, and (e) the record
owners of such outstanding capital stock or other ownership interests; and
contemporaneously with the formation or acquisition of such new Domestic
Subsidiary, such new Domestic Subsidiary shall be deemed to have made and joined
in all of the representations and warranties made by the Borrower in the this
Agreement and the other Loan Documents (all of which shall be applicable to such
new Domestic Subsidiary as if named therein), and the Borrower shall cause such
new Domestic Subsidiary to execute and deliver (i) a Guaranty Agreement in form
and substance reasonably satisfactory to the Lender, and (ii) a Collateral
Agreement (with completed perfection certificate and other appropriate Security
Documents) in substantially the form of the Collateral Agreement as then in
effect (or a joinder agreement with respect to the existing Collateral Agreement
in form and substance reasonably satisfactory to the Lender) and other Security
Documents as reasonably requested by the Lender.
 
Section 5.12.   Landlord Waivers. To the extent requested by the Lender from
time to time subsequent to the Closing Date, the Borrower and the Subsidiaries
shall use their commercially reasonable efforts to obtain any and all bailee
waivers, warehousemen’s waivers, landlord waivers and/or access agreements
requested by the Lender, in form and substance reasonably satisfactory to the
Lender.
 
VI.
NEGATIVE COVENANTS

 
The Borrower hereby covenants and agrees that, until all Obligations (whether
now existing or hereafter arising) have been paid in full and the Revolving
Credit Commitment has been terminated, unless the Lender shall otherwise consent
in writing, the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly:
 
Section 6.01. Indebtedness. Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, other than:
 
(a)    Indebtedness to the Lender pursuant to the Loan Documents;
 
(b)    liabilities with respect to trade obligations, accounts payable,
advances, royalty or other similar payments, operating leases and other normal
accruals incurred in the ordinary course of business, or with respect to which
the Borrower or the subject Subsidiary is contesting in good faith the amount or
validity thereof by appropriate proceedings, and then only to the extent that
the Borrower or the subject Subsidiary has set aside on its books adequate
reserves therefor;
 
 
20

--------------------------------------------------------------------------------

 
 
(c)    Indebtedness existing on the date of this Agreement and reflected in the
Financial Statements or the footnotes thereto or owed to those Persons, in those
amounts and having those maturities as set forth in Schedule 3.01 of the
Disclosure Schedule;
 
(d)    Capitalized Leases reflected in the Financial Statements, and Capitalized
Leases hereafter entered into by the Borrower or its Subsidiaries, within the
limitations provided in Section 6.16 below;
 
(e)    purchase money Indebtedness incurred in connection with the Borrower’s or
its Subsidiaries’ acquisition of capital assets, within the limitations provided
in Section 6.16 below;
 
(f)     Subordinated Debt in such amounts and upon such terms and conditions as
shall be acceptable to the Lender in its sole and absolute discretion;
 
(g)    intercompany Indebtedness between the Borrower and any Wholly-Owned
Subsidiary or between Wholly-Owned Subsidiaries; and
 
(h)    Guarantees to the extent permitted pursuant to Section 6.03 below.
 
Section 6.02.   Liens. Create, incur, assume or suffer to exist any Lien or
other encumbrance of any nature whatsoever on any of its assets, now or
hereafter owned, other than:
 
(a)    subject to Section 5.02 above, Liens securing the payment of taxes which
are either not yet due or the validity of which is being contested in good faith
by appropriate proceedings, and as to which the Borrower or the subject
Subsidiary shall have set aside on its books adequate reserves;
 
(b)    deposits under workers’ compensation, unemployment insurance and social
security laws, or to secure the performance of bids, tenders, contracts (other
than for the repayment of money borrowed) or leases, or to secure statutory
obligations or surety or appeal bonds, or to secure indemnity, performance or
other similar bonds in the ordinary course of business;
 
(c)    statutory Liens of landlords and Liens imposed by law, such as,
carriers’, warehousemen’s, materialmen’s or mechanics’ liens, incurred by the
Borrower or any Subsidiary in good faith in the ordinary course of business and
discharged promptly after same are incurred; fully bonded Liens arising out of a
judgment or award against the Borrower or any Subsidiary with respect to which
the Borrower or such Subsidiary shall currently be prosecuting an appeal, a stay
of execution pending such appeal having been secured; and Liens arising out of a
judgment or award against the Borrower or any Subsidiary which are fully covered
by insurance (subject to applicable deductibles) and for which the relevant
insurer has not denied or disclaimed coverage;
 
(d)    other Liens incurred in connection with Indebtedness expressly permitted
pursuant to Section 6.01(d) and/or Section 6.01(e) above, provided that such
Liens do not extend to any assets or property other than the specific assets or
properties acquired pursuant to such permitted Indebtedness;
 
(e)    encumbrances consisting of easements, rights-of-way, survey exceptions
and other similar restrictions on the use of Real Property, or minor
irregularities in title thereto which do not materially impair the use of such
property in the operation of the business of the Borrower and its Subsidiaries;
 
(f)     Liens in existence on the date of this Agreement, as set forth on
Schedule 6.02 of the Disclosure Schedule;
 
(g)    Liens arising out of judgments or awards (i) which are fully covered by
insurance (subject to applicable deductibles) and for which the relevant insurer
has not denied or disclaimed coverage, or (ii) with respect to which the
Borrower or the subject Subsidiary shall be prosecuting an appeal in good faith
and in respect of which a stay of execution shall have been issued;
 
(h)    Liens in favor of the Lender; and
 
(i)     extensions, renewals or replacements of any Lien referred to in clauses
(a) through (f) above, provided that same shall not effect any increase in any
principal amount secured thereby.
 
Section 6.03.   Guarantees. Guarantee, endorse or otherwise in any manner become
or be responsible for obligations of any other Person, except (a) endorsements
of negotiable instruments for collection in the ordinary course of business, and
(b) guarantees by the Borrower of obligations of Wholly-Owned Subsidiaries in
the ordinary course of business.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 6.04.   Sales of Assets and Management. (a) Sell, lease, transfer,
encumber or otherwise dispose of any of the Borrower’s or any Subsidiary’s
properties, assets, rights, licenses or franchises other than (i) sales of
inventory in the ordinary course of business, (ii) licenses, joint ventures and
related transactions entered into, modified or terminated in the ordinary course
of business, or (iii) the disposition of surplus or obsolete personal properties
in the ordinary course of business, or (b) permit any Affiliate of the Borrower
(other than a Subsidiary which is a party to the Collateral Agreement) to own or
obtain any patent, patent application, copyright, copyright application,
trademark, trademark application, license, or other intangible asset relating to
the Business Operations except in the normal course of business on terms and
conditions no less favorable to the Borrower or any Subsidiary than those which
could be obtained in an arms’ length transaction with an unaffiliated third
party.
 
Section 6.05.   Sale-Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or any Subsidiary shall sell or
transfer any property (real, personal or mixed) used or useful in the Business
Operations, whether now owned or hereafter acquired, and thereafter rent or
lease such property.
 
Section 6.06.   Investments; Acquisitions. Make any Investment in, or otherwise
acquire or hold securities (including, without limitation, capital stock and
evidences of Indebtedness) of, or make loans or advances to, or enter into any
arrangement for the purpose of providing funds or credit to, any other Person
(including any Affiliate), except:
 
(a)    Investments in Wholly-Owned Subsidiaries which have complied with the
requirements of Section 5.11 hereof;
 
(b)    advances (to the extent permitted by Applicable Law, including federal
securities laws) to employees of the Borrower or any Wholly-Owned Subsidiaries
for normal business expenses not to exceed at any time $10,000 in the aggregate;
 
(c)    Investments of excess cash generated in the Business Operations in Cash
Equivalents;
 
(d)    Investments of cash in overnight deposits or other customary cash
management Investments with commercial banks or in commercial paper satisfying
the criteria for such banks or commercial paper as set forth in the definition
of Cash Equivalents.
 
Section 6.07.   Corporate Form; Acquisitions. Dissolve or liquidate, or
consolidate or merge with or into, sell all or substantially all of the assets
of the Borrower or any Subsidiary to, or acquire all or substantially all of the
securities, assets or properties of, any other Person, except for (a)
consolidations of a Subsidiary with a Wholly-Owned Subsidiary; (b) mergers of a
Wholly-Owned Subsidiary into the Borrower or into a Wholly-Owned Subsidiary; or
(c) sales to the Borrower or another Subsidiary for fair value.
 
Section 6.08.   Dividends and Redemptions. Directly or indirectly declare or pay
any dividends, or make any distribution of cash or property, or both, to any
Person in respect of any of the shares of the capital stock or other equity
securities of the Borrower or any other Person, or directly or indirectly
redeem, purchase or otherwise acquire for consideration any securities or shares
of the capital stock or other equity securities of the Borrower or any other
Person; provided, that this Section 6.08 shall not be deemed to prohibit (a) the
payment of dividends or distributions by any Subsidiary to the Borrower or to
any other direct or indirect Wholly-Owned Subsidiary, or (b) so long as no
Default or Event of Default exists at the time of such payment or would exist
after giving effect to such payment, (i) the payment, on or before March 31,
2007, of up to $200,000 of unpaid Series D Dividends accrued through March 31,
2007, and (ii) the payment of accrued Series D Dividends subsequent to March 31,
2007 to the extent that (A) the Borrower has positive Pro Forma Operating Cash
Flow, in the twelve (12) month period ended most recently prior to the date of
such payment, equal to or greater than the sum of the proposed Series D Dividend
and all other Series D Dividends paid during such twelve (12) month period, and
(B) such proposed Series D Dividend can be lawfully paid by the Borrower.
 
Section 6.09.   Compensation. Directly or indirectly pay any cash compensation
to any executive officers of the Borrower except (a) in accordance with the
employment agreements between the Borrower and such executive officers as in
effect on the Closing Date, (b) in accordance with the compensation levels
disclosed in Schedule 6.09 of the Disclosure Schedule, or (c) as otherwise
approved by the independent Compensation Committee of the Board of Directors of
the Borrower but in no case in any amount or amounts which would cause or
reasonably be expected to cause a Material Adverse Effect.
 
Section 6.10.   Change of Business. Directly or indirectly: (a) engage in a
business materially different from the general nature of the Business Operations
(i) as now being conducted, or (ii) as the same may hereafter be reasonably
expanded from time to time in like areas of business; (b) wind up the Business
Operations or cease substantially all of its normal Business Operations for a
period in excess of ten (10) consecutive days; or (c) suffer any material
disruption, interruption or discontinuance of a material portion of its normal
Business Operations for a period in excess of ten (10) consecutive days.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 6.11.   Receivables. Sell or assign in any way any accounts receivable,
promissory notes or trade acceptances held by the Borrower or any Subsidiary
with or without recourse, except for collections (including endorsements) in the
ordinary course of business.
 
Section 6.12.   Certain Amendments. Agree, consent, permit or otherwise
undertake to amend any of the terms or provisions of the Borrower’s or any
Subsidiary’s Organic Documents in a manner which may impair in any respect any
of the Lender’s rights under any of the Loan Documents.
 
Section 6.13.   Affiliate Transactions. Enter into any Contract, agreement or
transaction with any Affiliate of the Borrower except (a) as disclosed in
Schedule 6.13 of the Disclosure Schedule, (b) for intercompany Indebtedness
between the Borrower and any Wholly-Owned Subsidiary or between any Wholly-Owned
Subsidiaries, or (c) in the normal course of business on terms and conditions no
less favorable to the Borrower or any Subsidiary than those which could be
obtained in an arms’ length transaction with an unaffiliated third party.
 
Section 6.14.   Fiscal Year. Amend its Fiscal Year.
 
Section 6.15.   Subordinated Debt. Prepay, redeem or purchase any Subordinated
Debt, or make any payment on any Subordinated Debt, in each case in violation of
the applicable subordination agreement.
 
Section 6.16.  Capital Expenditures. Make aggregate Capital Expenditures in any
Fiscal Year in excess of (a) $1,000,000 in the Fiscal Year ending December 31,
2007, (b) $300,000 in the Fiscal Year ending December 31, 2008, and (c) $500,000
in any Fiscal Year thereafter.
 
VII.
DEFAULTS

 
Section 7.01.   Events of Default. Each of the following events is herein, and
in the Notes, sometimes referred to as an Event of Default:
 
(a)    if any representation or warranty made herein or in any other Loan
Document, or in any certificate, financial statement, Borrowing Base report,
instrument or other written statement furnished by the Borrower or any
Subsidiary in connection with this Agreement, any other Loan Document or any of
the borrowings hereunder shall be false, inaccurate or misleading in any
material respect when made or when deemed made hereunder;
 
(b)    any default in the payment of any principal or interest under any of the
Notes or any other Obligations when the same shall be due and payable, whether
at the due date thereof or at a date required for prepayment or by acceleration
or otherwise, and the continuance of any such non-payment (in whole or in part)
for a period of three (3) Business Days;
 
(c)    any default in the due observance or performance of any covenant,
condition or agreement contained in any Section of Article VI hereof, which, if
capable of being cured, is not fully cured within thirty (30) days after the
occurrence thereof;
 
(d)    any default in the due observance or performance of any covenant,
condition or agreement to be observed or performed under Article V hereof, or
otherwise pursuant to the terms hereof or any other Loan Document and not
addressed in Sections 7.01(a), (b) or (c), and the continuance of such default
unremedied for a period of thirty (30) days (five (5) Business Days in the case
of Section 5.01(d) hereof) after written notice thereof to the Borrower, or such
other cure period as may be provided in the applicable Loan Document;
 
(e)    any default with respect to any Indebtedness for money borrowed of the
Borrower or any of the Subsidiaries (other than to the Lender) in an amount in
excess of $50,000, if the effect of such default is to permit the holder, with
or without notice or lapse of time or both, to accelerate the maturity of any
such Indebtedness for money borrowed or to cause such Indebtedness for money
borrowed to become due prior to the stated maturity thereof;
 
(f)     if the Borrower or any Subsidiary shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
properties, (ii) admit in writing its inability to pay its debts as they mature,
(iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code, or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against him or
it in any proceeding under any such law, or (vi) take or permit to be taken any
action in furtherance of or for the purpose of effecting any of the foregoing;
 
 
23

--------------------------------------------------------------------------------

 
 
(g)    if any order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower or any Subsidiary, by any court
of competent jurisdiction, approving a petition seeking reorganization of the
Borrower or any Subsidiary, or appointing a receiver, trustee, custodian or
liquidator of the Borrower or any Subsidiary, or of all or any substantial part
of its assets, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) days;
 
(h)    if final judgment(s) for the payment of money in an uninsured amount in
excess of $50,000 individually or in the aggregate shall be rendered against the
Borrower and/or any Subsidiary, and the same shall remain undischarged or
unbonded for a period of thirty (30) consecutive days, during which execution
shall not be effectively stayed;
 
(i)     the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Borrower or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
$50,000 individually or in the aggregate, and any such levy, seizure or
attachment shall not be set aside, bonded or discharged within thirty (30) days
after the date thereof;
 
(j)     if any Lien purported to be created by any Security Document shall cease
to be a valid perfected first priority Lien (subject only to any priority
accorded by law to Permitted Liens) on the assets or properties covered thereby,
or the Borrower or any Subsidiary shall assert in writing that any Lien
purported to be created by any Security Document is not a valid perfected first
priority lien (subject only to any priority accorded by law to Permitted Liens)
on the assets or properties purported to be covered thereby;
 
(k)    if any of the Loan Documents shall cease to be in full force and effect
(other than as a result of the discharge thereof in accordance with the terms
thereof or by written agreement of all parties thereto);
 
(l)     if the Common Stock shall not be listed or traded on any national
securities exchange, or shall cease to be actively quoted on the OTC Bulletin
Board, for any period in excess of thirty (30) consecutive days; or
 
(m)           if the Borrower or any Subsidiary shall be indicted for, convicted
of or plead nolo contendere to any criminal offense; or
 
(n)    the occurrence of a Material Adverse Effect.
 
Section 7.02.   Remedies. Upon the occurrence of any Event of Default, and at
all times thereafter during the continuance thereof: (a) the Notes, and any and
all other Obligations, shall, at the Lender’s option (except in the case of
Sections 7.01(f) and 7.01(g) hereof, the occurrence of which shall automatically
effect acceleration, regardless of any action or forbearance in respect of any
prior or ongoing Default or Event of Default which may be inconsistent with such
automatic acceleration), become immediately due and payable, both as to
principal, interest and other charges, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes or other evidence of such Obligations to the contrary
notwithstanding, (b) all outstanding Obligations under the Notes, and all other
outstanding Obligations, shall bear interest at the default rates of interest
provided in the Notes, (c) the Lender may file suit against the Borrower on the
Notes and against the Borrower and the Subsidiaries under the other Loan
Documents and/or seek specific performance or injunctive relief thereunder
(whether or not a remedy exists at law or is adequate), (d) the Lender shall
have the right, in accordance with the Security Documents, to exercise any and
all remedies in respect of such or all of the Collateral as the Lender may
determine in its discretion (without any requirement of marshalling of assets or
other such requirement, all of which are hereby waived by the Borrower), and (e)
the Revolving Credit Commitment shall, at the Lender’s option (except in the
case of Sections 7.01(f) and 7/01(g) hereof, the occurrence of which shall
automatically effect termination, regardless of any action or forbearance in
respect of any prior or ongoing Default or Event of Default which may be
inconsistent with such automatic termination), be immediately terminated or
reduced, and the Lender shall be under no further obligation to consider making
any further Advances.
 
VIII.
PARTICIPATING LENDERS; ASSIGNMENT.

 
Section 8.01.   Participations. Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer,
assign or grant participating interests in the Loans as the Lender shall in its
sole discretion determine, to such other Persons (the “Participants”) as the
Lender may determine. Upon any such transfer, assignment or granting of
participating interests, the Participants shall be deemed to be included within
the term “Lender” for all purposes of this Agreement, subject to such agreements
and arrangements as the Lender and the Participants may agree upon.
Notwithstanding the granting of any such participating interests: (a) the
Borrower shall look solely to the Lender for all purposes of this Agreement and
the transactions contemplated hereby, (b) the Borrower shall at all times have
the right to rely upon any waivers or consents signed by the Lender as being
binding upon all of the Participants, and (c) all communications in respect of
this Agreement and such transactions shall remain solely between the Borrower
and the Lender (exclusive of Participants) hereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 8.02.   Transfer and Assignment. Anything in this Agreement to the
contrary notwithstanding, the Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
transfer and assign all or any portion of its interest in this Agreement, the
Notes and the other Loan Documents to any Person (an “Assignee Lender”) as the
Lender may determine. Upon any such transfer or assignment, the Assignee Lender
shall be deemed to succeed (to the extent of the interest assigned) to the
rights and obligations of the Lender for all purposes of this Agreement. In the
event of any transfer and assignment of the Lender’s entire interest in this
Agreement, the Notes and the Security Documents, the Lender shall be replaced by
the Assignee Lender as “Secured Party” under the Collateral Agreement and all
other Security Documents.
 
IX.
MISCELLANEOUS

 
Section 9.01.   Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the making by the Lender of the Loans and the
execution and delivery to the Lender of the Notes, and shall continue in full
force and effect for so long as the Notes or any other Obligations are
outstanding and unpaid or the Revolving Credit Commitment remains outstanding.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements in this Agreement
contained, by or on behalf of the Borrower shall inure to the benefit of the
successors and assigns of the Lender.
 
Section 9.02.   Indemnification. The Borrower shall indemnify the Lender and its
directors, officers, employees, attorneys and agents against, and shall hold the
Lender and such Persons harmless from, any and all losses, claims, damages and
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by the Lender or any such Person arising out of, in any way
connected with, or as a result of: (a) the use of any of the proceeds of the
Loans made by the Lender to the Borrower; (b) this Agreement, the ownership and
operation of the Borrower’s and any Subsidiary’s assets, including all Real
Properties and improvements or any Contract, the performance by the Borrower or
any other Person of their respective obligations thereunder, and the
consummation of the transactions contemplated by this Agreement; (c) any
finder’s fee, brokerage commission of other such obligation payable or alleged
to be payable in respect of the transactions contemplated by this Agreement
which arises or is alleged to arise from any agreement, action or conduct of the
Borrower or any of its Affiliates, and/or (d) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not the
Lender or its directors, officers, managers, employees, attorneys or agents are
a party thereto; provided that such indemnity shall not apply to any such
losses, claims, damages, liabilities or related expenses arising from (i) any
unexcused breach by the Lender of any of its obligations under this Agreement,
(ii) the willful misconduct or gross negligence of the Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction, or (iii)
the breach of any commitment or legal obligation of the Lender to any Person
other than the Borrower or its Affiliates, provided that such breach is
determined pursuant to a final and nonappealable decision of a court of
competent jurisdiction. The foregoing indemnity shall remain operative and in
full force and effect regardless of the expiration or any termination of this
Agreement, the consummation of the transactions contemplated by this Agreement,
the repayment of the Loans, the invalidity or unenforceability of any term or
provision of any Loan Document, any investigation made by or on behalf of the
Lender, and the content or accuracy of any representation or warranty made by
the Borrower or any Subsidiary in any Loan Document. All amounts due under this
Section 9.02 shall be payable on written demand therefor.
 
Section 9.03.   Governing Law. This Agreement and the other Loan Documents shall
(irrespective of where same are executed and delivered) be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws).
 
Section 9.04.   Waiver and Amendment. Neither any modification or waiver of any
provision of this Agreement, the Notes, or any other Loan Document, nor any
consent to any departure by the Borrower or any Subsidiary therefrom, shall in
any event be effective unless the same shall be set forth in writing duly signed
or acknowledged by the Lender and all parties to such Loan Document, and then
such waiver or consent shall be effective only in the specific instance, and for
the specific purpose, for which given. No notice to or demand on the Borrower in
any instance shall entitle the Borrower to any other or future notice or demand
in the same, similar or other circumstances.
 
Section 9.05.   Reservation of Remedies. Neither any failure nor any delay on
the part of the Lender in exercising any right, power or privilege hereunder or
under the Notes or any other Loan Document shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or future
exercise, or the exercise of any other right, power or privilege.
 
Section 9.06.   Notices. All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder shall be in
writing (which may include telegraphic or telecopied communication) and shall be
personally delivered or mailed (by prepaid registered or certified mail, return
receipt requested), sent by prepaid recognized overnight courier service, or
telegraphed or telecopied by facsimile transmission to the applicable party at
its address or telecopier number indicated below.
 
 
25

--------------------------------------------------------------------------------

 


If to the Lender:


ComVest Capital, LLC
One North Clematis, Suite 300
West Palm Beach, FL 33401
Attention: Chief Financial Officer
Telecopier: (212) 829-5986


with a copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Shahe Sinanian, Esq.
Telecopier: (212) 801-6400


If to the Borrower:


LaPolla Industries, Inc.
15402 Vantage Parkway East, Suite 322
Houston, Texas 77032
Attention: Michael T. Adams, EVP and Secretary
Telecopier: (281) 219-4710


with a copy to:


Sterchio Greco & Greco, LLP
720 Fifth Avenue, Suite 1301
New York, New York 10019
Attention: Alfred V. Greco, Esq.
Telecopier: (212) 246-2225


or, as to each party, at such other address or telecopier number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid. All such notices, requests, demands and other communications shall be
deemed given (a) when personally delivered, (b) three (3) Business Days after
being deposited in the mails with postage prepaid (by registered or certified
mail, return receipt requested), (c) one (1) Business Day after being delivered
to the telegraph company or overnight courier service, if prepaid and sent
overnight delivery, addressed as aforesaid and with all charges prepaid or
billed to the account of the sender, or (d) when sent by facsimile transmission
to a telecopier number designated by such addressee.
 
Section 9.07.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not assign any of its rights or
obligations hereunder without the prior written consent of the Lender.
 
Section 9.08.   Consent to Jurisdiction; Waiver of Jury Trial. The Borrower
hereby consents to the jurisdiction of all courts of the State of New York and
the United States District Court for the Southern District of New York, as well
as to the jurisdiction of all courts from which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
or with respect to this Agreement, any other Loan Document, any other
agreements, instruments, certificates or other documents executed in connection
herewith or therewith, or any of the transactions contemplated hereby or
thereby, or any of the Borrower’s or any Subsidiary’s obligations hereunder or
thereunder. The Borrower hereby waives the right to interpose any counterclaims
(other than compulsory counterclaims) in any action brought by the Lender
hereunder or in respect of any other Loan Document, provided that this waiver
shall not preclude the Borrower from pursuing any such claims by means of
separate proceedings. THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. The Lender may file a copy
of this Agreement as evidence of the foregoing waiver of right to jury trial.
 
Section 9.09.   Certain Waivers. The Borrower and the Lender each hereby waives
any claims for special, consequential or punitive damages in any way arising out
of or relating to this Agreement, any of the other Loan Documents, or any breach
hereof or thereof.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 9.10.   Severability. If any provision of this Agreement is held invalid
or unenforceable, either in its entirety or by virtue of its scope or
application to given circumstances, such provision shall thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement, as the situation may
require, and this Agreement shall be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.
 
Section 9.11.   Captions. The Article and Section headings in this Agreement are
included herein for convenience of reference only, and shall not affect the
construction or interpretation of any provision of this Agreement.
 
Section 9.12.   Sole and Entire Agreement. This Agreement, the Notes, the other
Loan Documents, and the other agreements, instruments, certificates and
documents referred to or described herein and therein constitute the sole and
entire agreement and understanding between the parties hereto as to the subject
matter hereof, and supersede all prior discussions, agreements and
understandings of every kind and nature between the parties as to such subject
matter.
 
Section 9.13.   Confidentiality. The Lender shall not disclose any Confidential
Information to any Person without the prior consent of the Borrower; provided,
however, that nothing herein contained shall limit any disclosure of the tax
structure of the transactions contemplated hereby, or the disclosure of any
information (a) to the extent required by statute, rule, regulation or judicial
process, (b) to counsel for the Lender, (c) to bank examiners, auditors,
accountants or, if required by law, any regulatory authority, (d) to the
officers, partners, managers, directors, employees, agents and advisors
(including independent auditors and counsel) of the Lender, (e) in connection
with any litigation which relates to this Agreement to which the Lender is a
party, (f) to a subsidiary or Affiliate of the Lender, or (g) to any assignee or
participant (or prospective assignee or participant) which agrees to be bound by
this Section 9.13, and further provided, that in no event shall the Lender be
obligated or required to return any materials furnished by the Borrower. The
obligations of the Lender under this Section 9.13 shall supersede and replace
the obligations of the Lender under any confidentiality letter in respect of
this financing previously signed and delivered by the Lender to the Borrower.
 
Section 9.14.   Counterparts; Fax Signatures. This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by fax signatures, each of which shall
be fully binding on the signing party.
 
[The remainder of this page is intentionally blank]
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officer as of the day and year first written
above.
 

   
COMVEST CAPITAL, LLC
                         
By:
/s/ Larry E. Lenig, Jr.
       
Name: Larry E. Lenig, Jr.
       
Title: Senior Partner/Portfolio Manager
                         
LAPOLLA INDUSTRIES, INC.
                         
By:
/s/ Michael T. Adams, EVP
       
Name: Michael T. Adams
       
Title: Executive Vice President
 

 
 
28

--------------------------------------------------------------------------------


 